Exhibit 10.2


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL AND (ii) WOULD BE LIKELY TO CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED. SUCH EXCLUDED INFORMATION IS DENOTED BY ASTERISKS
IN BRACKETS [**].





--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
by and among
ROCCAT GMBH,
ROCCAT STUDIOS TAIPEI CO., LTD.,
ROCCAT ASIA PACIFIC CO., LTD.,
ROCCAT INC.,
THE STOCKHOLDERS NAMED HEREIN,
JÖLLENBECK GMBH,
FIRST WISE MEDIA GMBH
and
TBC HOLDING COMPANY LLC
____________________________
Dated as of March 11, 2019
____________________________



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page
1.SALE OF PURCHASED ASSETS; RELATED TRANSACTIONS
1
 
1.1       Sale of Purchased Assets by Sellers
1
 
1.2       Assumed Liabilities, Excluded Liabilities and Excluded Assets
3
 
1.3       Purchase Price
6
 
1.4       VAT
6
 
1.5       Purchase Price Adjustment
7
 
1.6       Holdback Amount
9
 
1.7       Earn Out Consideration
10
 
1.8       Sales Taxes; Transfer Taxes
11
 
1.9       Withholding
11
 
1.10     Allocation
12
 
1.11     Closing
12
2.REPRESENTATIONS AND WARRANTIES OF THE SELLERS
14
 
2.1       Due Organization; Capitalization
14
 
2.2       Authority
15
 
2.3       Non‑Contravention; Consents
15
 
2.4       Title to Assets; Sufficiency
16
 
2.5       Financial Statements
16
 
2.6       Solvency
16
 
2.7       Accounts Receivable
17
 
2.8       Inventory
17
 
2.9       Absence Of Changes
17
 
2.10     Employees; Benefit Plans
17
 
2.11     Intellectual Property
20
 
2.12     Tax Matters
25
 
2.13     Material Contracts
26
 
2.14     Sale of Products
28
 
2.15     Customers and Suppliers
28
 
2.16     Compliance with Laws; Permits
28
 
2.17     Environmental and Safety Laws
29
 
2.18     Data Privacy and Information Security
29
 
2.19     Insurance
30
 
2.20     Related Party Transactions
31
 
2.21     Brokers
31
3.REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
31
 
3.1       Authority; Binding Nature of Agreements
31
 
3.2       Non‑Contravention; Consents
32
 
3.3       Certain Proceedings
32
 
3.4       Discussions
32
4.REPRESENTATIONS AND WARRANTIES OF THE BUYER
32
 
4.1       Due Organization
32
 
4.2       Authority; Binding Nature of Agreements
32
 
4.3       Certain Proceedings
33





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
5.CERTAIN PRE-CLOSING COVENANTS
33
 
5.1       Conduct of the Business
33
 
5.2       Access to Sellers’ Books and Records
34
 
5.3       Regulatory Filings; Consents
35
 
5.4       Employee Covenants
35
 
5.5       Exclusive Dealing
36
 
5.6       Transition Services and Distribution Agreement
36
 
5.7       True Up Disclosure
36
6.CERTAIN POST-CLOSING COVENANTS
37
 
6.1       Further Actions
37
 
6.2       Confidentiality
38
 
6.3       Change of Name
38
 
6.4       Restrictive Covenants
39
 
6.5       Employee Related Covenants
42
 
6.6       Access to Books and Records
42
7.SURVIVAL; INDEMNIFICATION
43
 
7.1       Survival of Representations and Covenants
43
 
7.2       Indemnification by the Sellers and the Stockholders
44
 
7.3       Indemnification by the Buyer
46
 
7.4       Defense of Third-Party Claims
47
 
7.5       Indemnification Claims
48
 
7.6       Payment of Damages
49
 
7.7       Tax Treatment of Indemnity Payments
49
 
7.8       Sole Remedy
49
 
7.9       Disclaimer
50
 
7.10     Set-Off
50
 
7.11      Indemnification Escrow
50
8.CONDITIONS TO CLOSING
51
 
8.1       Conditions Precedent to Obligations of the Buyer
51
 
8.2       Conditions Precedent to Obligations of the Sellers and Stockholders
53
9.TERMINATION
53
 
9.1       Termination
53
 
9.2       Effect of Termination
54
10.PARENT
54
 
10.1     Parent
54
11.MISCELLANEOUS PROVISIONS
54
 
11.1      Appointment of Sellers Representative
54
 
11.2      Press Releases and Communications
55
 
11.3      Fees and Expenses
55
 
11.4      Attorneys’ Fees
55









ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
 
11.5      Notices
55
 
11.6      Captions
56
 
11.7      Counterparts
56
 
11.8      Governing Law; Jurisdiction
56
 
11.9      Successors and Assigns
57
 
11.10    Waiver
57
 
11.11    Amendments
58
 
11.12    Severability
58
 
11.13    Entire Agreement
58
 
11.14    Construction
58







iii

--------------------------------------------------------------------------------








Exhibit A    Definitions
Exhibit B    Retained Accounts Receivable
Exhibit C    Accounting Principles
Exhibit D    Positioning Requirements
Exhibit E    Purchase Price Allocation
Exhibit F    Transfer Documents
Exhibit G    Inventory Accounting Principles
Exhibit H    Intellectual Property Assignments
Exhibit I    Net Revenue Principles
Exhibit J    Working Capital Target Calculation
Exhibit K    Transition Services
Exhibit L    Draft of Escrow Agreement








iv

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT is entered into as of March 11, 2019, by and among
Roccat GmbH, a private limited company organized under the laws of Germany
(“Roccat”), Roccat Studios Taipei Co., Ltd., a limited company organized under
the laws of Taiwan (“RST”), Roccat Asia Pacific Co., Ltd., a limited company
organized under the laws of Taiwan (“RAP”), and Roccat Inc., a Nevada
corporation (“RUS,” and together with Roccat, RST, RAP and RUS, the “Sellers”),
the stockholders of Roccat listed on the signature pages hereto in their
capacity as such (the “Stockholders”), Jöllenbeck GmbH, a private limited
company organized under the laws of Germany (“Jöllenbeck”), First Wise Media
GmbH, a private limited company organized under the laws of Germany (“First
Wise”), TBC Holding Company LLC, a Delaware limited liability company (the
“Buyer”), and, solely for the purposes of Article 10, Turtle Beach Corporation,
a Nevada corporation and ultimate parent company of the Buyer (“Parent”).
Certain capitalized terms used in this Agreement are defined in Exhibit A.
BACKGROUND
A.    Roccat is in the business of designing, developing, marketing, having
manufactured, distributing, importing, exporting, and selling gaming mice,
headsets, keyboards and accessories under the Roccat brand (the “Business”);
B.    Jöllenbeck, an Affiliate of Roccat, owns certain assets of the Business,
which will be transferred to Roccat prior to the Closing; and
C.    The Sellers, Jöllenbeck, the Stockholders and the Buyer each desire to
provide for the sale of the Purchased Assets (as defined below) and the transfer
of the employment of employees related to the Business to the Buyer’s designated
assignees on the terms set forth in this Agreement.




1

--------------------------------------------------------------------------------






AGREEMENT
The parties to this Agreement, intending to be legally bound, agree as follows:
Sale of Purchased Assets; Related Transactions.

1.1    Sale of Purchased Assets by Sellers.
(a)    At the Closing and on the terms and subject to the conditions set forth
in this Agreement, the Sellers will sell, assign, transfer, convey, and deliver
to the Buyer’s designated assignees, all of Sellers’ right, title and interest
in, to, and under all assets, properties, interests and rights of every kind and
description, existing as of the date of this Agreement or acquired through the
Closing that relate to, or are used or held for us in connection with, the
Business, free of any Encumbrances, other than the Excluded Assets (collectively
the “Purchased Assets”). At the Closing, the Buyer will accept or cause its
designated affiliates to accept such sale, assignment and transfer. The
Purchased Assets include, without limitation, all of the following assets,
properties, interests and rights of Sellers in:
(i)    subject to the receipt of the applicable consents set forth on
Schedule 2.3, those Contracts listed on Schedule 1.1(a), which schedule may be
amended at the sole discretion of the Buyer (other than to remove Contracts
designated as “Take” therein (the “Accepted Contracts”)) at any time prior to
Closing (the “Assigned Contracts”);
(ii)    all Accounts Receivables, including those certain past due Accounts
Receivables set forth on Exhibit B (the “Past Due Receivables”) and those to be
transferred to the Sellers in the Internal Asset Transfer;
(iii)    all Inventory, including Inventory to be transferred to the Sellers in
the Internal Asset Transfer, other than any Excluded Inventory;
(iv)    all kiosks, store fixtures and other retail display units relating to
the Seller Products to be transferred to the Sellers in the Internal Asset
Transfer (the “Product Kiosks”);
(v)    all Intellectual Property and Intellectual Property rights (including all
Seller IP and all of the Sellers’ rights therein);
(vi)    subject to the receipt of the applicable consents set forth on
Schedule 8.1(e), all Permits;
(vii)    all personnel records and forms relating to Transferring Employees;
(viii)    subject to the receipt of the applicable consents set forth on
Schedule 8.1(e), all real property that is leased, subleased, licensed to or
otherwise occupied by, a Seller, including all leasehold improvements owned by a
Seller and forming part thereof;
(ix)    all fixed assets and personal property (whether owned or leased)
including all fixtures, trade fixtures, machinery, equipment, Systems,
furniture, furnishings, vehicles and other chattels of the Sellers (including
those in possession of suppliers, customers and other third parties);


2

--------------------------------------------------------------------------------





(x)    all equipment leases covering any asset used by the Sellers, including
any remaining equity in existing equipment leases;
(xi)    copies of all books and records related to the Business, including, but
not limited to, books of account, ledgers and general, financial and accounting
records, internal financial statements, machinery and equipment maintenance
files, customer lists, customer purchasing histories, price lists, distribution
lists, supplier lists, production data, quality control records and procedures,
research and development files, marketing materials, sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, and any material, research or
files relating to the Intellectual Property Assets and the Intellectual Property
Agreements (“Books and Records”);
(xii)    to the extent related to any Purchased Asset or any Assumed Liability,
all rights to any Proceedings of any nature to the extent related to the
Business, whether arising by way of counterclaim or otherwise;
(xiii)    all rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;
(xiv)    to the extent related to a Purchased Asset or an Assumed Liability all
insurance benefits, including rights and proceeds, arising from or relating to
the Business; and
(xv)    all goodwill and going concern value of the Business and the Purchased
Assets.
(b)    The Purchased Assets will include the assets specified in the
non-exclusive list of assets of the Business attached hereto as Schedule 1.1(b).
All assets specified in such list which, during the period from the date hereof
up to the Closing Date, have been, or will be, sold or otherwise withdrawn from
the Business in the Ordinary Course of Business and without any breach of any
covenant by the Sellers provided for in this Agreement are not sold as part of
the Purchased Assets. Assets which have been, or will be, manufactured, acquired
or otherwise received by the Sellers in respect of the Business during the
period from the date hereon up to the Closing Date as a replacement for, or
supplementary to, the assets specified in the assets list are sold under this
Agreement as part of the Purchased Assets.
(c)    Subject to Section 6.1(b), without undue delay after the date hereof, the
Sellers will endeavor to obtain from the counterparties to the Assigned
Contracts the consents required for the transfer from the applicable Seller to
the Buyer or its designee and the Buyer will assist Sellers to the extent
reasonably requested and to the extent that and as long as any such consent
cannot be obtained prior to or after the Closing, the Sellers will, in respect
of the external relationships, remain the debtor of the relevant Assumed
Liability and will comply with the Buyer´s instructions regarding the exercise
of any rights under such Assigned Contracts.

1.2    Assumed Liabilities, Excluded Liabilities and Excluded Assets.


3

--------------------------------------------------------------------------------





(a)    For purposes of this Agreement “Assumed Liabilities” means only (i) those
Liabilities arising from the employment of the Business Employees, but solely to
the extent required by applicable Law and subject to Sections 6.5, 7.2(b)(v) and
(vi), (ii) payables and other current liabilities solely to the extent included
in the final calculation of Working Capital which are not owed to any Affiliates
of Sellers or to Jöllenbeck and its Affiliates and arose in the Ordinary Course
of Business consistent with past practice and (iii) the obligations of the
Sellers under the Assigned Contracts identified on Schedule 1.1(a)(i) to this
Agreement, but only to the extent such obligations (A) arise after the Closing
Date, (B) do not arise from or relate to any Breach by any Seller of any
provision of any of such Assigned Contracts, (C) do not arise from or relate to
any event, circumstance or condition occurring or existing on or prior to the
Closing Date that, with notice or lapse of time, would constitute or result in a
Breach of any of such Assigned Contracts, and (D) are ascertainable (in nature
and amount) solely by reference to the express terms of such Assigned Contracts;
provided, however, that notwithstanding the foregoing, and notwithstanding
anything to the contrary contained in this Agreement, the “Assumed Liabilities”
will not include, and the Buyer will not be required to assume or to perform or
discharge any of the following (collectively, the “Excluded Liabilities”):
(i)    any Liability of the Stockholders, of Team Roccat, of Winspeed, of First
Wise or of Jöllenbeck;
(ii)    any Liability of a Seller arising out of or relating to the execution,
delivery or performance of any of the Transaction Agreements, including, without
limitation, fees and expenses of counsel, accountants, consultants, advisers and
others;
(iii)    any Liability relating to the Transactions, including transaction
bonus, brokers fees, legal fees or severance obligations, of the Sellers, the
Stockholders or their respective Affiliates;
(iv)    any Liabilities relating to or arising out of the Excluded Assets;
(v)    any Liability of a Seller arising from or relating to any action taken by
such Seller, or any failure on the part of such Seller to take any action, at
any time before, on or after the Closing Date, in connection with the operation
of the Business (it being understood that an obligation incurred in the Ordinary
Course of Business to deliver Seller Products after the Closing Date will not be
excluded to the extent that the Accounts Receivable relating to such obligation
is subtracted from current assets in the calculation of Working Capital);
(vi)    any Liability relating to Team Roccat;
(vii)    any Liabilities arising out of, in respect of or in connection with the
failure by Sellers, or any of their respective Affiliates to comply with any
Law;
(viii)    any Liability of a Seller arising from or relating to any claim or
Proceeding against such Seller;


4

--------------------------------------------------------------------------------





(ix)    any (A) Liability of a Seller for the payment of any Tax (including, for
the avoidance of doubt, any taxes or tax liabilities within the meaning of Sec.
75 of the German General Tax Code (Abgabenordnung - AO)), (B) Liability for
Taxes related to the Purchased Assets, the Assumed Liabilities or the Business
(including, for the avoidance of doubt, any income, profit or capital gain
related tax levied on the Sellers, other Parties to this Agreement or any
third-party upon the transfer of the title or the beneficial ownership in or the
assignment of the Purchased Assets or the Assumed Liabilities or the Business,
which, for the avoidance of doubt, shall not be interpreted to limit the Buyer’s
obligation to pay additional amounts to the Sellers pursuant to Section 1.9
hereof) for any taxable period (or portion thereof) ending on or prior to the
Closing Date, determined under the principles of Section 6.7(b) hereof, and (C)
Liability for Taxes of a Seller that becomes a Liability of Buyer or any of its
Affiliates under any transferee or successor liability or otherwise by operation
of contract (other than a routine commercial contract the principal object of
which is not the allocation of Taxes) or Law;
(x)    any Liability relating to the employment of the Transferring Employees
and any Liabilities of a Seller with respect to any present or former employees,
officers, directors, retirees, independent contractors or consultants of
Sellers, including, without limitation, any Liabilities associated with any
claims for wages or other benefits, bonuses, accrued vacation, pension, workers
compensation, severance, retention, termination or other payments (except to the
extent such exclusion would violate applicable Law), in each case, relating to
any period prior to the Closing Date;
(xi)    any Liabilities of a Seller relating to any period prior to the Closing
Date which arise under or in connection with any Benefit Plan of Seller (except
to the extent such exclusion would violate applicable Law);
(xii)    any product Liability or similar claim for injury to a Person or
property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service;
(xiii)    any Liability arising out of any recall, design defect or similar
claims of any products manufactured or sold or any service performed by Sellers;
(xiv)    any Liability of a Seller to Jöllenbeck, the Stockholders or any
Related Party;
(xv)    any Indebtedness; and
(xvi)    any other Liability that is not specifically assumed pursuant to this
Section 1.2(a).


5

--------------------------------------------------------------------------------





(b)    The Purchased Assets will not include the following assets (collectively,
the “Excluded Assets”):
(i)    any cash or cash equivalents of the Sellers;
(ii)    any bank accounts of the Sellers;
(iii)    any Contracts not listed on Schedule 1.1(a), including those listed on
Schedule 1.2(b)(iii), which schedule may be amended by the Buyer in its sole
discretion (other than to add Accepted Contracts) at any time prior to Closing
(the “Excluded Contracts”);
(iv)    the articles of incorporation, bylaws, or similar organizational
documents of the Sellers and any minute books, stock books, books of account or
other records having to do with the corporate organization of the Sellers;
(v)    any assets exclusively relating to Team Roccat;
(vi)    the inventory set forth on Schedule 1.2(b)(vi) (“Excluded Inventory”);
or
(vii)    all claims and causes of action, whether or not asserted, to the extent
not exclusively or primarily related to an Assumed Liability or Purchased Asset.

1.3    Purchase Price. As consideration for the sale of the Purchased Assets to
the Buyer, and subject to receipt of the items required to be delivered at
Closing pursuant to Section 1.11(b), the Buyer will: (a) pay to the Sellers, by
wire transfer or delivery of other immediately available funds the Closing
Purchase Price (calculated based on the Estimated Net Working Capital provided
by the Sellers) at the Closing and any payments required to be made pursuant to
Sections 1.5, 1.6 and 1.7 (the “Contingent Payments”), (b) deliver to Mr. Korte
(it being understood that the Sellers are entitled to this payment, but have
directed the Buyer to make it to Mr. Korte on their behalf instead), the Stock
Consideration (or cash in lieu thereof) as contemplated by Section 1.11(b)(iii)
and (c) assume the Assumed Liabilities (collectively, the “Purchase Price”),
plus local VAT or Transfer Taxes if applicable by Law and properly charged.

1.4    VAT. If and to the extent that VAT shall apply under applicable Law due
to the sale and transfer of Purchased Assets, it shall become payable by the
Buyer in addition to the Purchase Price, unless the reverse charge procedure
(Leistungsempfänger als Steuerschuldner) will apply. The Buyer shall pay such
VAT properly charged to the applicable Seller or, in the case that the reverse
charge procedure shall apply, to the applicable Governmental Authority, in each
case, within fifteen (15) Business Days after receipt of a proper invoice from
the applicable Seller complying with the requirements of VAT Law in the
applicable jurisdiction. Should the transfer of the Purchased Assets by the
Sellers qualify as transfer of a going concern (Geschäftsveräußerung im Ganzen)
being out of scope of VAT, the parties hereto shall seek and cooperate to treat
the sale as such and provide each other with all relevant information for that
purpose and the applicable Seller will provide the Buyer within twenty (20)
Business Days after the Closing Date with all documentation (including
calculations) required for an adjustment of input VAT according to Section 15a
German VATA. If a VAT amount properly charged and actually payable as a
consequence of the consummation of the transactions contemplated by this
Agreement turns out to be higher or lower than the amount shown on the relevant
invoice issued by the applicable Seller (including if no VAT has been invoiced
at all) due to (i) an assessment after Closing of a Governmental Authority in
charge of the applicable Seller’s or of the Buyer’s VAT affairs or (ii) for any
other reason identified by the parties after Closing, the parties shall make
appropriate declarations and filings with the relevant Governmental Authorities,
amend any invoices (to the extent required by applicable VAT Laws), provide to
the respective other party any requested information and copies of relevant
documents and make any required payments to each other and the Governmental
Authorities, respectively, in each case without undue delay. In particular, if
according to a determination made by a Governmental Authority in charge of the
applicable Seller’s VAT affairs decides the VAT payable by the Seller is higher
than shown on the relevant invoice (including if no VAT has been invoiced at
all), the Buyer shall pay the corresponding shortfall amount properly charged to
the applicable Seller within fifteen (15) Business Days after receipt of
notification of the shortfall amount and of a corrected invoice which complies
with the provisions of the VAT Laws from the applicable Seller, but not earlier
than five (5) Business Days before the applicable VAT becomes due (taking into
account any extension of the due date granted by the Governmental Authority). If
according to a final and unappealable determination made by a Governmental
Authority in charge of the applicable Seller’s or Buyer’s VAT affairs decides
the VAT payable by the Seller is lower than shown on the relevant invoice
(including if no VAT should have been triggered at all), the respective Seller
shall repay the corresponding excess amount to the Buyer within fifteen (15)
Business Days after receipt of the corresponding final and unappealable Tax
assessment notice from the Governmental Authority and provide the Buyer with a
corrected invoice which complies with the provisions of the VAT Laws.

1.5    Purchase Price Adjustment.
(a)    At least five (5) Business Days prior to the Closing Date, the Sellers
will prepare and deliver to the Buyer a good‑faith estimate of the Closing
Purchase Price (the “Estimated Purchase Price”), including, but not limited to,
an estimate of the Closing Working Capital (the “Estimated Closing Working
Capital”), and the Buyer will have the right to review and approve such
estimates (such approval not to be unreasonably withheld).
(b)    As promptly as practicable after the Closing, but in no event later than
ninety (90) days after the Closing Date, the Buyer will prepare and deliver to
the Sellers Representative a statement (the “Closing Statement”) setting forth
the Buyer’s calculation of the Closing Purchase Price, including each of the
components thereof, as of 12:01 a.m. Pacific Time on the Closing Date.
(c)    The Estimated Purchase Price and Closing Statement will be prepared, and
the Closing Purchase Price will be determined, in accordance with the accounting
methods, policies, practices, procedures, conventions, categorizations,
definitions, principles, judgments, assumptions, techniques or estimation
methods with respect to financial statements, their classification or
presentation or otherwise (including with respect to the nature of accounts,
level of reserves or level of accruals) that are set forth in Exhibit C.
(d)    The Buyer will (i) permit Roccat and its Representatives to have
reasonable access to the documents (including work papers, schedules, financial
statements, memoranda, etc.) pertaining to or used in connection with the
preparation of the Closing Statement and the Buyer’s calculation of the Closing
Purchase Price and provide Roccat with copies thereof (as reasonably requested
by Roccat and subject to the entry into customary confidentiality and
non-reliance agreements) and (ii) provide Roccat and its Representatives
reasonable access to the Buyer’s employees and advisors. If Roccat disagrees
with any part of the Buyer’s calculation of the Closing Purchase Price as set
forth on the Closing Statement, Roccat will, within sixty (60) days after the
receipt of the Closing Statement, notify the Buyer in writing of such
disagreement by setting forth the Sellers Representative’s calculation of the
Closing Purchase Price, including each of the components thereof, and describing
in reasonable detail the basis for such disagreement (an “Objection Notice”). If
an Objection Notice is delivered to the Buyer, then the Buyer and Roccat will
negotiate in good faith to resolve their disagreements with respect to the
computation of the Closing Purchase Price. In the event that the Buyer and
Roccat are unable to resolve all such disagreements within thirty (30) days
after the Buyer’s receipt of such Objection Notice, the Buyer and Roccat will
submit such remaining disagreements to Ernst & Young, or if Ernst & Young is
unavailable, such other valuation firm of national repute reasonably acceptable
to the Buyer and Roccat (the “Valuation Firm”).
(e)    The Valuation Firm will make a final and binding determination with
respect to the computation of the Closing Purchase Price, including each of the
components thereof, to the extent such amounts are in dispute, in accordance
with the guidelines and procedures set forth in this Agreement and in Exhibit C.
The Buyer and Roccat will cooperate with the Valuation Firm during the term of
its engagement and will use commercially reasonable efforts to cause the
Valuation Firm to resolve all remaining disagreements with respect to the
computation of the Closing Purchase Price, including each of the components
thereof, as soon as practicable. The Valuation Firm will consider only those
items and amounts in the respective calculations of the Closing Purchase Price
of the Buyer and Roccat, including each of the components thereof, that are
identified as being items and amounts to which the Buyer and Roccat have been
unable to agree. In resolving any disputed item, the Valuation Firm may not
assign a value to any item greater than the greatest value for such item claimed
by either party or less than the smallest value for such item claimed by either
party. The Valuation Firm’s determination of the Closing Purchase Price,
including each of the components thereof, will be based solely on written
materials submitted by the Buyer and Roccat (i.e., not on independent review)
and on the definitions included herein. The determination of the Valuation Firm
will be conclusive and binding upon the parties hereto and will not be subject
to appeal or further review.
(f)    The costs and expenses of the Valuation Firm in determining the Closing
Purchase Price, including each of the components thereof, will be borne by the
Buyer, on the one hand, and the Sellers, on the other hand, based upon the
percentage which the portion of the contested amount not awarded to each party
bears to the amount actually contested by such party. For example, if the Buyer
claims the Closing Purchase Price is one thousand euros (€1,000) less than the
amount determined by the Sellers, and the Sellers contest only five hundred
euros (€500) of the amount claimed by the Buyer, and if the Valuation Firm
ultimately resolves the dispute by awarding the Buyer three hundred euros (€300)
of the five hundred euros (€500) contested, then the costs and expenses of the
Valuation Firm will be allocated sixty percent (60%) (i.e., 300 ÷ 500) to the
Sellers, in the aggregate, and forty percent (40%) (i.e., 200 ÷ 500) to the
Buyer. Prior to the Valuation Firm’s determination of Closing Purchase Price,
(i) the Buyer, on the one hand, and the Sellers, on the other hand, will each
pay fifty percent (50%) of any retainer paid to the Valuation Firm and (ii)
during the engagement of the Valuation Firm, the Valuation Firm will bill fifty
percent (50%) of the total charges to each of the Buyer, on the one hand, and
the Sellers, on the other hand. In connection with the Valuation Firm’s
determination of Closing Purchase Price, the Valuation Firm will also determine,
pursuant to the terms of the first and second sentences of this Section 1.5(f),
and taking into account all fees and expenses already paid by each of the Buyer,
on the one hand, and the Sellers, on the other hand, as of the date of such
determination, the allocation of its fees and expenses between the Buyer and the
Sellers, which such determination will be conclusive and binding upon the
parties hereto.
(g)    Within five (5) Business Days after the Closing Purchase Price, including
each of the components thereof, is finally determined pursuant to this
Section 1.5:
(i)    if the Closing Purchase Price as finally determined pursuant to this
Section 1.5 is less than the Estimated Purchase Price, then the Buyer and the
Sellers will cause the Escrow Agent to: (A) pay to the Buyer a portion of the
Adjustment Escrow Amount (the “Buyer Adjustment Amount”) equal to such
deficiency (and if the Adjustment Escrow Fund is insufficient, the Buyer may
elect (at its sole discretion) to require that the Sellers or Stockholders pay
the remainder of such deficiency), have the Sellers cause the Escrow Agent to
pay the remainder of such deficiency from the Indemnification Escrow Amount or
collect the remainder of such deficiency from the Holdback Amount (or some
combination thereof), and (B) pay to the Sellers the amount (if any) by which
the amount of the Adjustment Escrow Amount is greater than the Buyer Adjustment
Amount; and
(ii)    if the Closing Purchase Price as finally determined pursuant to this
Section 1.5 is greater than the Estimated Purchase Price (the amount of such
deficiency, the “Seller Adjustment Amount”), then (A) the Buyer will pay to the
Sellers the Seller Adjustment Amount, and (B) the Buyer and the Sellers will
cause the Escrow Agent to pay to the Sellers the Adjustment Escrow Amount.
All payments to be made pursuant to this Section 1.5 will (x) be treated by all
parties for tax purposes as adjustments to the Closing Purchase Price and (y) be
made by wire transfer of immediately available funds to the account(s)
designated by the Buyer or the Sellers, as applicable.

1.6    Holdback Amount.
(a)    The Closing Purchase Price paid at Closing will reflect a deduction equal
to the Holdback Amount as may be increased pursuant to Schedule 1.6. Within 90
days following the first anniversary of the Closing Date, the Buyer will
determine the aggregate amounts related to, incurred or paid in connection with
or resulting from returns of, and credits related to, Roccat products or
merchandise that were sold prior to the Closing (the “Return Expense”) and will
provide the Sellers Representative with a written statement setting forth its
calculation of the Return Expense (the “Returns Statement”).
(b)    If the Sellers disagrees with any part of the Buyer’s calculation of the
Return Expense as set forth in the Returns Statement, Roccat will, within thirty
(30) days after the receipt of the Returns Statement with the Sellers
Representative, notify the Buyer in writing of such disagreement by setting
forth the Sellers’s calculation of the Return Expense, including each of the
components thereof, and describing in reasonable detail the basis for such
disagreement. In the event that the Buyer and Roccat are unable to resolve all
such disagreements within thirty (30) days after the Sellers Representative’s
receipt of the Returns Statement, the Buyer and Roccat will submit such
remaining disagreements to the Valuation Firm. The Valuation Firm will make a
final and binding determination with respect to the computation of the Return
Expense, to the extent such amounts are in dispute. The Valuation Firm will
consider only those items and amounts in the respective calculations of the
Return Expense of the Buyer and Roccat, including each of the components
thereof, that are identified as being items and amounts to which the Buyer and
Roccat have been unable to agree. In resolving any disputed item, the Valuation
Firm may not assign a value to any item greater than the greatest value for such
item claimed by either party or less than the smallest value for such item
claimed by either party. The Valuation Firm’s determination of the Return
Expense, including each of the components thereof, will be based solely on
written materials submitted by the Buyer and Roccat (i.e., not on independent
review) and on the definitions included herein. The determination of the
Valuation Firm will be conclusive and binding upon the parties hereto and will
not be subject to appeal or further review. The costs and expenses of the
Valuation Firm in determining the Return Expense will be borne by the Buyer and
the Sellers consistent with the methodology set forth in Section 1.5(f).
(c)    If the final determination of the Return Expense is less than the
Holdback Amount, then the Buyer will (i) retain an amount equal to the Return
Expense, and (ii) pay to the Sellers the amount (if any) by which the amount of
the Holdback Amount is greater than the Return Expense. If the final
determination of the Return Expense is greater than the Holdback Amount, then
the Buyer will (i) retain the Holdback Amount, and (ii) be entitled to recover
any excess from the Indemnification Escrow Amount or by setting off against any
Contingent Payments.

1.7    Earn Out Consideration. Following the Closing, the Sellers will be
entitled to receive from the Buyer additional amounts based on the occurrence of
certain other events as described in this Section 1.7; provided, that, the
Sellers intend to distribute those amounts specified in subsections (b) and (c)
below to Mr. Korte and accordingly direct the Buyer to make any such payments to
Mr. Korte on their behalf in satisfaction of the Buyer’s obligations with
respect thereto. For the avoidance of doubt, the amounts set forth in
Sections 1.7(a) and (b) are intended to be independent such that the total
aggregate amount payable pursuant under the two Sections is €1,500,000.
(a)    If Net Revenue during the twelve-month period ending December 31, 2019 is
[**], then the Sellers will be entitled to receive [**], with such amount earned
pursuant to this Section 1.7(a) not to exceed €1,000,000 in the aggregate. Any
amounts earned pursuant to this Section 1.7(a) will be paid in cash on or prior
to March 31, 2020.
(b)    If Net Revenue during the twelve-month period ending December 31, 2019 is
[**], then the Sellers will be entitled to receive [**], with such amount earned
pursuant to this Section 1.7(b) not to exceed €500,000 in the aggregate. Any
amounts earned pursuant to this Section 1.7(b) will be paid on or prior to March
31, 2020 and may be paid at the option of the Buyer in cash or shares of common
stock of Parent (calculated using the 10-day volume weighted average price per
share of Parent stock immediately prior to the date of issuance).
(c)    If the Net Revenue during the twelve-month period ending December 31,
2020 is [**], then the Sellers will be entitled to receive [**]. Any amounts
earned pursuant to this Section 1.7(c) will be paid on or prior to March 31,
2021 and may be paid at the option of the Buyer in cash or shares of common
stock of Parent Corporation (calculated using the 10-day volume weighted average
price per share of Parent Corporation stock immediately prior to the date of
issuance).
(d)    Following the Closing, if during the period ending on the date that is
[**] from the Closing Date (the “Positioning Period”), the retail positioning
requirements set forth in Exhibit D (the “Positioning Guidelines”) are achieved
and maintained (and no actions inconsistent with the Positioning Guidelines are
taken by the Sellers, Stockholders or their respective Affiliates) for the
duration of such period, then the Sellers will be entitled to receive [**]. Any
amounts earned pursuant to this Section 1.7(d) will be paid in cash on or prior
the date that is three (3) months following the conclusion of the Positioning
Period.
(e)    Following the Closing, if, during the period ending on the date that is
[**] from the Closing Date (the “AR Period”), the Buyer is able to collect Past
Due Receivables on behalf of the Sellers, then the Sellers will be entitled to
receive [**] of any such amounts actually collected by the Buyer, which will be
deemed to be in full satisfaction of any such Past Due Receivable; provided,
however, that in no event will the amounts paid to the Sellers pursuant to this
Section 1.7(e) exceed [**] of the aggregate amounts listed in Exhibit B with
respect to the Past Due Receivables. Any amounts earned pursuant to this
Section 1.7(e) will be paid in cash on the date that is six (6) months following
the conclusion of the AR Period (or if such date is not a Business Day, the
following Business Day). Following the Closing, none of the Sellers, Jöllenbeck,
Stockholders or their respective Affiliates will (i) transfer, sell, assign,
pledge or hypothecate any Past Due Receivable, (ii) collect or seek payment with
respect to any Past Due Receivable unless requested by the Buyer, (iii)
otherwise exercise any right or remedy with respect to any Past Due Receivable
or (iv) fail to forgive in full all Past Due Receivables after the AR Period.
(f)    On or prior to the date that is [**] following the Closing Date, the
Buyer shall deliver to Mr. Korte €100,000 worth of shares of Parent (with such
number of shares calculated using the 10-day volume weighted average price per
share of Parent stock immediately prior to the date of issuance); it being
understood that the Sellers are entitled to this payment, but have directed the
Seller to make such payment to Mr. Korte on their behalf instead.
(g)    Sellers acknowledge that (i) upon the closing of the transactions
contemplated hereby, the Buyer has the right to operate the Purchased Assets and
the Business in any way that the Buyer deems appropriate in the Buyer’s sole
discretion, (ii) the Buyer has no obligation to operate the Purchased Assets and
the Business in order to achieve any amounts set forth in this Section 1.7 or to
maximize the amount of payments hereunder, (iii) the Buyer is under no
obligation to continue to manufacture any product or product line(s), (iv) the
amounts contemplated by this Section 1.7 are speculative and subject to numerous
factors outside the control of the Buyer, (v) there is no assurance that Seller
will receive any such amounts and Buyer has not promised nor projected such
amounts, (vi) the Buyer owes no fiduciary duty or express or implied duty to the
Sellers, including an implied duty of good faith and fair dealing, and (vii) the
parties solely intend the express provisions of this Agreement to govern their
contractual relationship and Sellers hereby waive any fiduciary duty or express
or implied duty of the Buyer to the Sellers, including an implied duty of good
faith and fair dealing; provided, that, the Buyer will not take any action in
bad faith for the sole purpose of reducing the amount of its payment obligations
under this Section 1.7.

1.8    Sales Taxes; Transfer Taxes. The Buyer will bear and pay any Transfer
Taxes (other than VAT described in Section 1.4 hereof) that may become payable
in connection with the sale of the Purchased Assets to the Buyer or its
designated affiliates or in connection with any of the other Transactions. Each
party shall use reasonable efforts to avail itself of any available exemptions
from any such Taxes, and to cooperate with the other parties in providing any
information and documentation that may be necessary to obtain such exemptions.

1.9    Withholding. The Buyer will pay the Purchase Price free and clear of all
withholding Taxes unless the Buyer is required to deduct and withhold under any
provision of any Laws, in which case Buyer will gross up Seller for any such
withholding Taxes. Each party shall use reasonable efforts to avail itself of
any available exemptions from any such Taxes, and to cooperate with the other
parties in providing any information and documentation that may be necessary to
obtain such exemptions and/or to mitigate, reduce or eliminate any withholding
Tax required to be withheld by the Buyer.

1.10    Allocation. During the Interim Period and prior to Closing, the Buyer
will propose an allocation of the consideration referred to in this Section 1
amongst the Sellers and the Purchased Assets for Tax purposes consistent with
the principles in Exhibit E hereto and will deliver such proposed allocation to
the Sellers Representative. The proposed final allocation will be subject to the
review and comment of the Sellers Representative, and the Buyer will consider
any comments of Seller Representative to the extent such comments are consistent
with this Agreement and the principles in Exhibit E hereto. Any disputes among
the parties regarding the allocation shall be resolved in accordance with the
principles and procedures set forth in Section 1.5 hereof. Such allocation will
be deemed final after approval by the Sellers, which approval will not be
unreasonably withheld or delayed, or resolution pursuant to the dispute
resolution procedures set forth in Section 1.5 hereof (the “Allocation”) and
will be conclusive and binding upon the parties, and no Seller will file any Tax
Return or other document with, or make any statement or declaration to, any
Governmental Authority that is inconsistent with such Allocation unless
otherwise required by applicable Law. The Allocation shall be adjusted by the
parties accordingly to the extent necessary as adjustments to the Purchase Price
are made pursuant to this Agreement. In the event that the Allocation is
disputed by any Governmental Authority, the party receiving notice of such
dispute will promptly notify the other parties hereto concerning the existence
and resolution of such dispute.

1.11    Closing.
(a)    Closing Date. The closing of the Transactions (the “Closing”) will take
place through the electronic transmission of signature pages and other required
deliveries at 10:00 a.m. Eastern Standard time on the fifth Business Day
following full satisfaction or due waiver of all of the closing conditions set
forth in Section 8 (other than those to be satisfied at the Closing) or on such
other date as is mutually agreed to in writing by the Buyer, the Sellers, and
the Stockholders. For purposes of this Agreement, the “Closing Date” means the
time and date as of which the Closing takes place.
(b)    Deliverables by Buyer. Subject to fulfillment or waiver of the conditions
set forth in Section 8, at or prior to the Closing, the Buyer will deliver (or
cause to be delivered) to the Sellers Representative originals, or copies if
specified, of the following agreements, documents and other items:
(i)    such bills of sale, endorsements, assignments, assumptions, and other
documents as may be necessary or appropriate to assign, convey, transfer and
deliver to the Buyer or the Buyer’s assignees good and valid title to the
Purchased Assets free of any Encumbrances other than those imposed by the Buyer,
including, without limitation, Intellectual Property Assignments, lease
assignments and local transfer documents in the forms attached as Exhibit F (the
“Transfer Documents”) properly executed (if necessary) by the Buyer;
(ii)    the Closing Purchase Price by wire transfer of immediately available
funds to the accounts of the Sellers designated by the Sellers Representative at
least five (5) Business Days prior to Closing in accordance with the Allocation;
(iii)    the Stock Consideration or, at the Buyer’s option, €800,000 in cash in
lieu thereof to such accounts as may be designated by Mr. Korte at least five
(5) Business Days prior to Closing;
(iv)    the Buyer will repay, or cause to be repaid, on behalf of the Sellers
and their respective subsidiaries, all amounts necessary to discharge fully the
then‑outstanding balance of all Indebtedness identified on Schedule 1.11(b)(iv)
by wire transfer of immediately available funds to the account(s) designated by
the holders of such Indebtedness;
(v)    the Transition Services Agreement executed by the Buyer;
(vi)    the Escrow Agreement executed by the Buyer and the Escrow Agent;
(vii)    the Adjustment Escrow Amount to the Escrow Agent for deposit into an
escrow account established pursuant to the terms of the Escrow Agreement (the
“Escrow Account”);
(viii)    the Indemnification Escrow Amount to the Escrow Agent for deposit into
the Escrow Account;
(ix)    a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Buyer certifying that attached thereto are true and complete
copies of all resolutions adopted by the board of directors of the Buyer
approving the Transactions and that all such resolutions are in full force and
effect; and
(x)    a certificate signed by an officer of the Buyer certifying that the
conditions specified in Section 8.2 have been satisfied.
(c)    Deliveries by Sellers and Stockholders. Subject to fulfillment or waiver
of the conditions set forth in Section 8, at or prior to the Closing, the
Sellers and Stockholders will deliver (or cause to be delivered) to the Buyer
originals or copies, if specified, of the following:
(i)    evidence of the Internal Asset Transfer and copies of all executed
documents related thereto;
(ii)    evidence of the Winspeed IP Transfer and copies of all executed
documents related thereto;
(iii)    properly executed Transfer Documents;
(iv)    the Transition Services Agreement executed by the Sellers, Jöllenbeck,
First Wise, and Winspeed;
(v)    the Escrow Agreement executed by Roccat;
(vi)    the Korte Employment Agreement executed by Mr. Korte;
(vii)    from each Seller that is a “U.S. person” within the meaning of Section
7701(a)(30) of the Code, an IRS Form W-9 and a properly executed statement for
purposes of satisfying the Buyer’s obligations under Treasury Regulation Section
1.1445-2(b)(2) and/or Section 1446(f), if applicable, in the form and substance
satisfactory to the Buyer, dated as of the Closing Date;
(viii)    a properly executed IRS Form W-8 from each Seller that is not a “U.S.
person” within the meaning of Section 7701(a)(30);
(ix)    the Inventory ready to be transferred in the manner contemplated by, and
to the locations set forth in, the Transition Services Agreement or as otherwise
specified in writing by the Buyer;
(x)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement;
(xi)    true and complete copies of all resolutions adopted by the Stockholders
approving the Transactions;
(xii)    a certificate signed by an officer of each Seller certifying that the
conditions specified in Section 8.1 have been satisfied;
(xiii)    a shareholders resolution of Roccat in the notarial form confirming
the conclusion of this agreement;
(xiv)    evidence that the Sellers have used commercially reasonable efforts to
implement the GDPR compliance plan attached as Schedule 1.11(c)(xiv);
(xv)    a true and correct listing of each action, filing, and payment that must
be taken or made on or before the date that is ninety (90) days after the date
hereof in order to maintain each applicable item of Registered IP in full force
and effect; and
(xvi)    the unaudited entity level financial statements of the Sellers as of
February 28, 2019.

2.    Representations and Warranties of the Sellers. Each of the Sellers
represents and warrants, to and for the benefit of the Buyer Indemnitees, that
the statements in this Section 2 are true and correct as of the date of this
Agreement and as of the Closing Date, except as set forth in the schedules
accompanying this Section 2 (each, a “Schedule” and, collectively, the
“Disclosure Schedules”). Capitalized terms used in the Disclosure Schedules and
not otherwise defined therein have the meanings given to them in this Agreement.

2.1    Due Organization; Capitalization.
(a)    Roccat is a corporation duly organized, validly existing and in good
standing under the laws of Germany. Roccat is duly qualified or licensed to
transact business and is in good standing as a foreign company in each
jurisdiction where the character of its activities requires such qualification,
except where the failure to be so qualified, individually or in the aggregate,
is not reasonably likely to have an adverse effect on the Business or Purchased
Assets.
(b)    Each of RST, RAP and RUS (collectively, the “Roccat Subsidiaries”) is a
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation. Each of the Roccat Subsidiaries is duly qualified or
licensed to transact business and is in good standing as a foreign company or as
a company with foreign investment, as applicable, in each jurisdiction where the
character of its activities requires such qualification, except where the
failure to be so qualified, individually or in the aggregate, is not reasonably
likely to have an adverse effect on the Business or Purchased Assets.

2.2    Authority. Each Seller has full corporate power and authority to enter
into this Agreement and the Ancillary Documents to which a Seller is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by each
Seller of this Agreement and any Ancillary Document to which such Seller is a
party, the performance by such Seller of its obligations hereunder and
thereunder and the consummation by such Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of such Seller. This Agreement has been duly executed and delivered
by each Seller, and (assuming due authorization, execution and delivery by the
other parties hereto) this Agreement constitutes a legal, valid and binding
obligation of such Seller enforceable against such Seller in accordance with its
terms. When each Ancillary Document to which a Seller is or will be a party has
been duly executed and delivered by such Seller (assuming due authorization,
execution and delivery by each other party thereto), such Ancillary Document
will constitute a legal and binding obligation of such Seller enforceable
against it in accordance with its terms.

2.3    Non‑Contravention; Consents. Except as set forth on Schedule 2.3, neither
the execution and delivery of any of the Transaction Agreements by the Sellers,
nor the consummation or performance of any of the Transactions by the Sellers,
will directly or indirectly (with or without notice or lapse of time):
(a)    conflict with any provision of the charter, certificate of incorporation,
by-laws or other organizational documents of a Seller;
(b)    contravene, conflict with or result in a violation of, or give any
Governmental Authority or other Person the right to challenge any of the
Transactions or to exercise any remedy or obtain any relief under, any Law or
any Order to which a Seller or any of the Purchased Assets, is subject; or
(c)    except for any statutory rights under section 613a German Civil Code,
require the consent, notice or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract or Permit to which a Seller is a party
or by which a Seller or the Business is bound or to which any of the Purchased
Assets are subject; or
(d)    result in the creation or imposition of any Encumbrance on the Purchased
Assets.
No consent, approval, Permit, Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to a Seller in
connection with the execution and delivery of this Agreement or any of the
Ancillary Documents and the consummation of any of the Transactions. There is no
Proceeding that has been commenced against any of the Sellers that challenges,
or may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions and to the Sellers Knowledge, no such
Proceeding has been threatened.

2.4    Title to Assets; Sufficiency.
(a)    The Sellers own, and have good and valid title to, all of the Purchased
Assets (other than assets that are the subject of the Internal Asset Transfer
and the Winspeed IP Transfer prior to the transfer contemplated thereby) free
and clear of any Encumbrances other than Permitted Encumbrances. Schedule 2.4(a)
identifies all of the Purchased Assets that are being leased or licensed to the
Sellers, if any, except for the Intellectual Property, which are separately
described in Section 2.11 and the corresponding Disclosure Schedules.
(b)    Other than the Contracts set forth on Schedule 1.2(b)(iii) and the
Excluded Inventory, the Purchased Assets, taken together with the services
provided under the Transition Services Agreement, will collectively constitute,
as of the Closing Date, all of the properties, rights, interests and other
tangible and intangible assets necessary to enable the Buyer to conduct its
business in the manner in which the Business is currently being conducted. The
Purchased Assets do not consist of any real property or any interest in real
property. None of the Excluded Assets are material to the Business.

2.5    Financial Statements. The Sellers have delivered to the Buyer the
unaudited, pro forma consolidated balance sheets of the Sellers as of May 31,
2018, 2017 and 2016, and the related pro forma, unaudited statements of profits
and losses of the balance sheet of the Business as of December 31st, 2018 (the
“Interim Financial Statements” and together with the Audited Financial
Statements, the “Financial Statements”). The Financial Statements are accurate
and complete in all respects, and present fairly the financial position of the
Sellers as of the date thereof and the results of operations. The Financial
Statements have been prepared in accordance with German GAAP
(Bilanzrechtsmodernisierungsgesetz – BilMoG), U.S. GAAP or Taiwanese GAAP
standards, as applicable, applied on a consistent basis throughout the period
covered.

2.6    Solvency. No Seller is now Insolvent and no Seller will be rendered
Insolvent by any of the Transactions. No Seller has, at any time, (i) made a
general assignment for the benefit of creditors, (ii) filed, or had filed
against it, any bankruptcy petition or similar filing, (iii) suffered the
attachment or other judicial seizure of all or a substantial portion of its
assets, (iv) admitted in writing its inability to pay its debts as they become
due, or (v) taken or been the subject of any action that may have an adverse
effect on its ability to comply with or perform any of its covenants or
obligations under any of the Transaction Agreements.

2.7    Accounts Receivable. The accounts or notes receivable held by Sellers
related to the Business, and any security, claim, remedy or other right related
to any of the foregoing (“Accounts Receivable”): (a) have arisen from bona fide
transactions entered into by Sellers involving the sale of goods or the
rendering of services in the Ordinary Course of Business consistent with past
practice; (b) constitute only valid, undisputed claims of a Seller not subject
to claims of set-off or other defenses or counterclaims other than normal cash
discounts accrued in the Ordinary Course of Business consistent with past
practice; and (c) are collectible in full within 90 days after billing.

2.8    Inventory. All inventory, finished goods, raw materials, work in
progress, packaging, supplies, parts and other inventories related to the
Business (“Inventory”) consist of a quality and quantity usable and salable in
the Ordinary Course of Business consistent with past practice, except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established (consistent with Exhibit G). All Inventory is free and clear of all
Encumbrances, and no Inventory is held on a consignment basis. The quantities of
each item of Inventory (whether raw materials, work-in-process or finished
goods) are not excessive, but are reasonable in the present circumstances of the
Business.

2.9    Absence Of Changes. Since December 31, 2018:
(a)    there has not been any adverse change in, and no event has occurred that
could reasonably be expected to have a material adverse effect on, the
condition, assets, liabilities, operations, financial performance, or net income
of the Sellers or the Business;
(b)    the Sellers have not taken any action that would have required the
consent of the Buyer if taken during the Interim Period; and
(c)    the Seller has not agreed, committed or offered (in writing or otherwise)
to take any of the actions referred to above.

2.10    Employees; Benefit Plans.
(a)    Schedule 2.10(a) contains a list of all persons who are employees of the
Business (“Business Employees”) as of the date hereof, including any employee
who is on a leave of absence of any nature, paid or unpaid, authorized or
unauthorized, and sets forth for each such individual the following: (i) name;
(ii) title or position (including whether full-time or part-time); (iii) hire or
retention date; (iv) current annual base compensation rate or contract fee; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the statutorily required and fringe benefits provided to each such individual
as of the date hereof. All compensation, including wages, commissions, bonuses,
stock option or grant, other compensation, social insurances and pension,
contributable for and/or payable to all Business Employees for services
performed, except for bonuses, commissions and other compensation with an
assessment period which has not ended on or prior to the date hereof have been
paid in full and there are no outstanding agreements, understandings or
commitments of Sellers with respect to any compensation, commissions or bonuses.
(b)    Sellers are not, and have never been, a party to, bound by, or
negotiating any collective bargaining agreement or other Contract with a union,
works council or labor organization (collectively, “Union”), and Sellers have
not been approached by, had contact with, or negotiated with any Union
representing or purporting to represent any Business Employee, and, to the
Sellers Knowledge, no Union or group of Business Employees is seeking or has
sought to organize Business Employees for the purpose of collective bargaining.
There has never been, nor has there been any threat of, any strike, slowdown,
work stoppage, lockout, concerted refusal to work overtime or other similar
labor disruption or dispute affecting the Business or any Business Employees.
(c)    Sellers are and have been in compliance with all applicable Laws
pertaining to employment and employment practices to the extent they relate to
Business Employees, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, break periods,
privacy, health and safety, workers compensation, leaves of absence, paid sick
leave, unemployment insurance, labor insurance, required health insurance and
pension contribution. All individuals characterized and treated by Sellers as
consultants or independent contractors of the Business are properly treated as
independent contractors under all applicable Laws. There are no Proceedings
against a Seller pending, or to the Sellers Knowledge, threatened to be brought
or filed, by or with any Governmental Authority or arbitrator in connection with
the employment of any current or former Business Employee or applicant of the
Business, including, without limitation, any charge, investigation or claim
relating to unfair labor practices, equal employment opportunities, fair
employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, employee classification, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers compensation, leaves of absence,
paid sick leave, unemployment insurance, labor insurance, required health
insurance, pension contribution or any other employment related matter arising
under applicable Laws.
(d)    Schedule 2.10(d) contains a true and complete list of each pension,
benefit, labor insurance, required health insurance, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off (PTO), medical, vision, dental,
disability, welfare, cafeteria, fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, which is or
has been maintained, sponsored, contributed to, or required to be contributed to
by a Seller for the benefit of any Business Employee, officer or director of the
Business or any spouse or dependent of such individual, or under which a Seller
has or may have any Liability, or with respect to which the Buyer or any of its
Affiliates would reasonably be expected to have any Liability, contingent or
otherwise (each, a “Benefit Plan”).
(e)    With respect to each Benefit Plan, Sellers have made available to the
Buyer accurate, current and complete copies of each of the following: (i) where
the Benefit Plan has been reduced to writing, the plan document together with
all amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, summaries of benefits and coverage,
employee handbooks and any other written communications (or a description of any
oral communications) relating to any Benefit Plan; (v) actuarial valuations and
reports related to any Benefit Plans with respect to the most recently completed
plan years; and (vi) copies of material notices, letters or other correspondence
from any Governmental Authority relating to a Benefit Plan.
(f)    Each Benefit Plan and any related trust has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Law. All benefits, contributions and premiums relating to each
Benefit Plan have been timely paid in accordance with the terms of such Benefit
Plan and all applicable Laws and accounting principles, and all benefits accrued
under any unfunded Benefit Plan have been paid, accrued or otherwise adequately
reserved to the extent required by, and in accordance with IFRS.
(g)    There is no pending or, to Sellers Knowledge, threatened Proceeding
relating to a Benefit Plan (other than routine claims for benefits), and no
Benefit Plan has been the subject of an examination or audit by a Governmental
Authority or the subject of an application or filing under, or is a participant
in, an amnesty, voluntary compliance, self-correction or similar program
sponsored by any Governmental Authority.
(h)    There has been no amendment to, announcement by a Seller or any of its
Affiliates relating to, or change in employee participation or coverage under,
any Benefit Plan or collective bargaining agreement that would increase the
annual expense of maintaining such plan above the level of the expense incurred
for the most recently completed fiscal year (other than on a de minimis basis)
with respect to any Business Employee, director, consultant or independent
contractor of the Business, as applicable. Neither Sellers nor any of their
Affiliates has any commitment or obligation or has made any representations to
any Business Employee, director or officer, of the Business, whether or not
legally binding, to adopt, amend, modify or terminate any Benefit Plan or any
collective bargaining agreement.
(i)    Neither the execution of this Agreement nor any of the Transactions will
(either alone or upon the occurrence of any additional or subsequent events):
(i) entitle any Business Employee, director or officer of the Business to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation (including stock-based
compensation) due to any such individual; or (iii) increase the amount payable
under or result in any other material obligation pursuant to any Benefit Plan.

2.11    Intellectual Property.
(a)    Products and Services. Schedule 2.11(a) accurately identifies and
describes each Seller Product designed, developed, manufactured, marketed,
distributed, provided, licensed, or sold as of the date of this Agreement.
(b)    Seller Owned IP. Schedule 2.11(b)(i) accurately identifies: (A) each item
of Registered IP; (B) the jurisdiction in which such item of Registered IP has
been registered or filed and the applicable registration or serial number; and
(C) any other Person that has an ownership interest (if any) in such item of
Registered IP and the nature of such ownership interest. Schedule 2.11(b)(ii)
accurately identified each item of unregistered Intellectual Property material
to the operation of the Business. The Sellers have made available to the Buyer
complete and accurate copies of all applications, correspondence with any
Governmental Authority, and other material documents related to each such item
of Registered IP, and at the Buyer’s request, the Sellers will cooperate in good
faith to facilitate such transfer of documents.
(c)    Inbound Licenses. Schedule 2.11(c) accurately identifies: (i) each
Contract pursuant to which any Intellectual Property is or has been licensed,
sold, assigned, or otherwise conveyed or provided to a Seller (other than (A)
inventions assignments and similar agreements between a Seller and its employees
on such Seller’s standard form thereof (copies of which have been provided to
Buyer), and (B) non-exclusive “shrink wrap,” or “click wrap” or similar
generally commercially available end user licenses on standard terms to
third-party software for the Seller’s internal use, that is not customized,
incorporated into, or used in the development, manufacturing, testing,
distribution, maintenance, or support of, any Seller Product and that is not
otherwise material to such the Business that in each case, have incurred total
license or other fees of less than $50,000 (such licenses in (B) collectively,
“Off-the-Shelf Licenses”)); and (ii) whether the licenses or rights granted to
the applicable Seller(s) in each such Contract are exclusive or non-exclusive.
(d)    Outbound Licenses. Other than the license for the use of the name
“ROCCAT” from Roccat to Roccat Studio Games, which will be terminated prior to
Closing, and for the use of the trademarks “ROCCAT” and “BinBao” from Roccat to
Winspeed as a supplier for the use with further suppliers and as a distributor
pursuant to a Contract that is terminable by Roccat at any time without payment
or other consideration due, there exists no Contract pursuant to which any
Person has been granted any license under, or otherwise has received or acquired
any right (whether or not currently exercisable) or interest in, any Seller IP,
neither exclusive nor non-exclusive.
(e)    The Contracts set forth on Schedule 2.11(c) and Schedule 2.11(d),
together with the employee agreements described in Section 2.11(c)(i)(A) and the
Off-the-Shelf Licenses are collectively referred to as the “Business IP
Agreements.” Each Business IP Agreement is valid and binding on the applicable
Seller in accordance with its terms and is in full force and effect. The
applicable Seller is not, and to the Sellers Knowledge, no other party thereto
is in breach of or default under (or is alleged to be in breach of or default
under), or has provided or received any notice of breach or default of or any
intention to terminate, any Business IP Agreement. To the Sellers Knowledge, no
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any Business IP Agreement or result
in a termination thereof or would cause or permit the acceleration or other
changes of any right or obligation or the loss of any benefit thereunder. Except
for the Business IP Agreements, none of the Sellers are bound by, and no Seller
IP is subject to, any Contract containing any covenant or other provision that
in any way limits or restricts the ability of the Sellers to use, exploit,
assert, or enforce any Seller IP anywhere in the world.
(f)    Royalty Obligations. Schedule 2.11(f) contains a complete and accurate
list and summary of all royalties, fees, commissions, and other amounts that may
be payable by the Sellers (irrespective of whether or not the Sellers have paid,
is paying or intends to pay such amounts) to any other Person (other than sales
commissions paid to employees according to each Seller’s standard commissions
plan) upon or for the manufacture, sale, or distribution of any Seller Product
or the use of any Seller IP. For the avoidance of doubt, Schedule 2.11(f) does
not require the disclosure of any commissions payable for distribution services
by the Sellers to the extent that such agreement does not provide for the
payment of any commissions or royalties with respect to any Intellectual
Property.
(g)    Ownership Free and Clear. Except for the Seller Owned IP, none of the
Sellers own any Intellectual Property necessary to carry out the Business.
Except for the Excluded Assets and the Seller Owned IP, none of the Sellers own
any Intellectual Property related to the Business. The Sellers solely and
exclusively own all right, title (including, with respect to the Registered IP,
record title), and interest to and in all of the Seller Owned IP free and clear
of any Encumbrances (other than licenses and rights granted pursuant to the
Contracts identified in Schedule 2.11(d)), and have a valid right to use all
other Seller IP. Each of the Sellers has taken reasonable and necessary steps to
protect and maintain the proprietary nature of each item of Seller Owned IP.
Without limiting the generality of any of the foregoing:
(i)    Employees and Contractors. Each Person who is or was an employee or
contractor of the Sellers and who is or was involved in the creation or
development of any Seller Product or Seller IP has signed a valid, enforceable
agreement containing an assignment of Intellectual Property pertaining to such
Seller Product or Seller IP to the Seller and confidentiality provisions
protecting the Seller IP. No current or former Affiliate, stockholder, member,
officer, director, or employee of a Seller has any claim, right (whether or not
currently exercisable), or interest to or in any Seller IP or owns or licenses
any Intellectual Property that constitutes or that is used in, needed for the
conduct of or material to, or that otherwise relates to the Business of the
Sellers as presently conducted or as proposed to be conducted. No Business
Employee is (a) bound by or otherwise subject to any Contract restricting such
Business Employee from performing his/her duties for such Seller or (b) in
breach of any Contract with any former employer or other Person concerning
Intellectual Property or confidentiality due to his/her activities as an
employee of such Seller.
(ii)    Government Rights. No funding, facilities, or personnel of any
Governmental Authority or any public or private university, college, or other
educational or research institution were used, directly or indirectly, to
develop or create, in whole or in part, any Seller IP.
(iii)    Protection of Proprietary Information. The Sellers have taken
reasonable steps to maintain the confidentiality of and otherwise protect and
enforce its rights in all of the Trade Secrets included in the Seller Owned IP
(and the Trade Secrets of any other Person to whom the applicable Seller has an
obligation to maintain the Trade Secrets of such Person as confidential),
including any such confidential and proprietary information pertaining to the
Sellers, the Business, or any Seller Product.
(iv)    Past IP Dispositions. Except as set forth on Schedule 2.11(g)(iv), no
Seller has assigned or otherwise transferred ownership of, or agreed to assign
or otherwise transfer ownership of, and Intellectual Property to any other
Person.
(h)    Valid and Enforceable. All Seller Owned IP, and to the Sellers Knowledge,
all other Seller IP, is valid, subsisting, and enforceable. Without limiting the
generality of the foregoing:
(i)    Misuse and Inequitable Conduct. No Seller has engaged in patent or
copyright misuse or any fraud or inequitable conduct in connection with any
Seller IP (including any that is Registered IP).
(ii)    Trademarks. To the Sellers Knowledge, no Trademark owned, used, or
applied for by any of the Sellers infringes, conflicts or interferes with any
Trademark owned, used, or applied for by any other Person within Europe, the US,
and Asia, and to the Sellers Knowledge, any Trademark owned, used, or applied
for by any other Person outside of Europe, the US, and Asia. No event or
circumstance (including a failure to exercise adequate quality controls and an
assignment in gross without the accompanying goodwill) has occurred or exists
that has resulted in, or could reasonably be expected to result in, the
abandonment of any Trademark (whether registered or unregistered) owned, used,
or applied for by the Sellers.
(iii)    Legal Requirements and Deadlines. To the Sellers Knowledge, each item
of Registered IP is and at all times has been in compliance with all Laws and
all filings, payments, and other actions required to be made or taken to
maintain such item of Seller Owned IP in full force and effect have been made by
the applicable deadline. No application for any Registered IP filed by or on
behalf of a Seller has been abandoned, allowed to lapse, or rejected (other than
a rejection of claims in a patent application pursuant to an Office Action
issued by the United States Patent & Trademark Office (or foreign equivalent) in
the normal course of prosecution of such patent application).
(iv)    Interference Proceedings and Similar Claims. No interference,
opposition, reissue, reexamination, or other Proceeding is or has been pending
or, to the Sellers Knowledge, threatened, in which the scope, validity, or
enforceability of any Seller IP is being, has been or could reasonably be
expected to be contested or challenged. To the Sellers Knowledge, there is no
basis for a claim that any Seller IP is invalid or unenforceable, other than
those raised in office actions or similar documents issued by the U.S. Patent
and Trademark Office (or foreign equivalent) in the normal course of prosecution
of the applicable Registered IP.
(i)    Third-Party Infringement of Seller IP. To the Sellers Knowledge, no
Person has infringed, misappropriated, or otherwise violated, and no Person is
currently infringing, misappropriating, or otherwise violating, any Seller IP.
Schedule 2.11(i) accurately identifies (and the Sellers have provided to the
Buyer a complete and accurate copy of) each letter or other written or
electronic communication or correspondence that has been sent or otherwise
delivered by or to the Sellers or any representative of the Sellers regarding
any actual, alleged, or suspected infringement or misappropriation of any Seller
IP, and provides a brief description of the current status of the matter
referred to in such letter, communication, or correspondence.
(j)    Effects of This Transaction. The Seller IP owned or used by any of the
Sellers immediately prior to the Closing will be owned or available for use (as
applicable) by the Buyer on identical terms and conditions immediately after the
Closing. Neither the execution, delivery, or performance of this Agreement (or
any of the Ancillary Documents) nor the consummation of any of the transactions
contemplated by this Agreement (or any of the Ancillary Documents) will, with or
without notice or lapse of time, result in, or give any other Person the right
or option to cause or declare, (i) a loss of, or Encumbrance on, any Seller IP;
(ii) the release, disclosure, or delivery of any Seller IP by or to any escrow
agent or other Person; or (iii) the grant, assignment, or transfer to any other
Person of any license or other right or interest under, to, or in any of the
Seller IP. The Seller Owned IP together with the Intellectual Property licensed
by Sellers under the Business IP Agreements set forth in Schedule 2.11(c)
constitute all Intellectual Property used in or necessary for the conduct of the
Business as currently conducted and proposed to be conducted.
(k)    No Infringement of Third-Party IP Rights. To the Sellers Knowledge, no
Seller has ever infringed (directly, contributorily, by inducement, or
otherwise), misappropriated, or otherwise violated or made unlawful use of any
Intellectual Property of any other Person or engaged in unfair competition. To
the Sellers Knowledge, no Seller Product, and no method or process used in the
manufacturing of any Seller Product, infringes, violates, or makes unlawful use
of any Intellectual Property of, or contains any Intellectual Property
misappropriated from, any other Person. To the Sellers Knowledge there is no
legitimate basis for a claim that a Seller or any Seller Product has infringed
or misappropriated any Intellectual Property of another Person or engaged in
unfair competition or that any Seller Product, or any method or process used in
the manufacturing of any Seller Product, infringes, violates, or makes unlawful
use of any Intellectual Property of, or contains any Intellectual Property
misappropriated from, any other Person. Without limiting the generality of the
foregoing:
(i)    Infringement Claims. No infringement, misappropriation, or similar claim
or Proceeding is pending or, to Sellers Knowledge, threatened against the
Sellers or against any other Person who is or may be entitled to be indemnified,
defended, held harmless, or reimbursed by the Sellers with respect to such claim
or Proceeding. No Seller has ever received any notice or other communication (in
writing or otherwise) relating to any actual, alleged, or suspected
infringement, misappropriation, or violation by such Seller, any of its
directors, employees or agents, or any Seller Product of any Intellectual
Property of another Person, including any letter or other communication
suggesting or offering that such Seller obtain a license to any Intellectual
Property of another Person.
(ii)    Other Infringement Liability. The Sellers are not bound by any Contract
to indemnify, defend, hold harmless, or reimburse any other Person with respect
to, or otherwise assumed or agreed to discharge or otherwise take responsibility
for, any existing or potential intellectual property infringement,
misappropriation, or similar claim (other than indemnification provisions in
standard forms of Contracts of Seller previously provided to the Buyer).
(iii)    Infringement Claims Affecting Inbound IP. To the Sellers Knowledge, no
claim or Proceeding involving any Intellectual Property licensed to the Sellers
is pending or has been threatened, except for any such claim or Proceeding that,
if adversely determined, would not adversely affect (a) the use or exploitation
of such Intellectual Property by any of the Sellers, or (b) the design,
development, manufacturing, marketing, distribution, provision, licensing or
sale of any Seller Product.
(l)    Bugs. None of the software (including firmware and other software
embedded in hardware devices) owned, developed (or currently being developed),
used, marketed, distributed, licensed, or sold by the Seller (including any
software that is part of, is distributed with, or is used in the design,
development, manufacturing, production, distribution, testing, maintenance, or
support of any Seller Product, but excluding any third-party software that is
licensed pursuant to any Off-the-Shelf License) (collectively, “Seller
Software”) (i) contains any bug, defect, or error (including any bug, defect, or
error relating to or resulting from the display, manipulation, processing,
storage, transmission, or use of date data) that materially and adversely
affects the use, functionality, or performance of such Seller Software or any
product or system containing or used in conjunction with such Seller Software;
or (ii) fails to comply in any material respect with any applicable warranty or
other contractual commitment relating to the use, functionality, or performance
of such Seller Software or the Sellers have provided to the Buyer a complete and
accurate list of all known bugs, defects, and errors in each version of the
Seller Software.
(m)    Harmful Code. No Seller Software contains any “back door,” “drop dead
device,” “time bomb,” “Trojan horse,” “virus,” or “worm” (as such terms are
commonly understood in the software industry) or any other code designed or
intended to have, or capable of performing, any of the following functions: (i)
disrupting, disabling, harming, or otherwise impeding in any manner the
operation of, or providing unauthorized access to, a computer system or network
or other device on which such code is stored or installed; or (ii) damaging or
destroying any data or file without the user’s consent.
(n)    Seller Software; Source Code. All Seller Software, and software pursuant
to Off-the-Shelf Licenses used by any of the Sellers is properly licensed and is
not a “bootleg” version or copy. To the Sellers Knowledge, the Seller Software
and other information technology used to operate the Business: (A) are in
satisfactory working order and are scalable to meet current and reasonably
anticipated capacity; (B) have appropriate security, back-ups, disaster recovery
arrangements, and hardware and software support and maintenance to minimize the
risk of material error, breakdown, failure, or security breach occurring and to
ensure if such event does occur it does not cause a material disruption to the
operation of the Business; and (C) have not suffered any material error,
breakdown, failure, or security breach in the last twenty-four (24) months that
has caused disruption or damage to the operation of the Business or that was
potentially reportable to any Governmental Authority.
(o)    Source Code.
(i)    No source code for any Seller Software has been delivered, licensed, or
made available to any escrow agent or other Person who is not, as of the date of
this Agreement, an employee of a Seller. No Seller has a duty or obligation
(whether present, contingent, or otherwise) to deliver, license, or make
available the source code for any Seller Software to any escrow agent or other
Person. To the Sellers Knowledge no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or could
reasonably be expected to, result in the delivery, license, or disclosure of the
source code for any Seller Software to any other Person.
(ii)    To the Sellers Knowledge, Schedule 2.11(o)(ii) accurately identifies and
describes (A) each item of Open Source Code that is contained in, distributed
with, or used in the development of the Seller Products or from which any part
of any Seller Product is derived, (B) the applicable license terms for each such
item of Open Source Code, and (C) the Seller Product or Seller Products to which
each such item of Open Source Code relates.
(iii)    No Seller Product contains, is derived from, is distributed with, or is
being or was developed using Open Source Code that is licensed under any terms
that: (A) impose or could impose a requirement or condition that any Seller
Product or part thereof (I) be disclosed or distributed in source code form,
(II) be licensed for the purpose of making modifications or derivative works, or
(III) be redistributable at no charge; or (B) otherwise impose or could impose
any material limitation, restriction, or condition on the right or ability of
the Sellers to use or distribute any Seller Product.

2.12    Tax Matters.
(a)    The Sellers have timely filed all Tax Returns required to be filed under
applicable Laws related to the Purchased Assets and the Business. All such Tax
Returns were correct and complete in all material respects and have been
prepared in substantial compliance with all applicable Laws. All Taxes owing by
the Sellers with respect to the Purchased Assets and the Business, whether or
not shown on any Tax Return, have been timely paid in accordance with applicable
Law. No Seller is currently the beneficiary of any extension of time within
which to file any Tax Return. No claim has ever been received by a Seller from a
Governmental Authority in a jurisdiction where such Seller does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. There are
no Encumbrances for Taxes (other than Taxes not yet due and payable) upon any of
the Purchased Assets.
(b)    Each Seller has timely withheld and paid all material Taxes required to
have been withheld and paid in connection with any amounts paid to any Business
Employee, creditor, stockholder, or other third party and has timely complied
with all information reporting requirements in respect thereof.
(c)    None of the Assumed Liabilities is a Contract or other obligation that
will, or could reasonably be expected to, give rise directly or indirectly to
payment of any amount that would not be deductible pursuant to Section 280G of
the Code. No representation or covenant made pursuant to this Section 2.12(c) is
intended to guarantee the existence of any Tax attribute of the Purchased Assets
or the Business for any taxable period (or portion thereof) beginning after the
Closing Date, as determined pursuant to Section 6.7(b) hereof.
(d)    No Seller has been a member of any affiliated group filing a consolidated
U.S. federal income Tax Return (or comparable state, local or non-U.S.
consolidated, joint or unitary state income Tax Return). Neither the Sellers nor
the Stockholder has any liability for the Taxes of any Person under Treasury
Regulations Section 1.1502 – 6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by Contract or otherwise. None of
the Purchased Assets of a Seller that is a “foreign person” (within the meaning
of Section 1.1445-2(b)(2) of the Treasury Regulations) constitutes a “United
States real property interest” within the meaning of Section 897(c) of the Code
or an interest in a partnership conducting a trade or business within the United
States.
(e)    There are no agreements or consents currently in effect for the waiver of
any statute of limitations or extension of time with respect to an assessment or
collection of any material Taxes related to the Purchased Assets or the
Business, other than an extension arising out of an extension of the due date
for filing a Tax Return.
(f)    There are no examinations, audits, actions, proceedings, investigations,
disputes, assessments or claims pending regarding Taxes of the Business or the
Purchased Assets that would reasonably be expected to result in a material
increase in Taxes with respect to the Business or the Purchased Assets for any
taxable period ending after the Closing Date.

2.13    Material Contracts.
(a)    Schedule 2.13(a) identifies each Contract to which a Seller is party or
by which the Purchased Assets are or may become bound, that is related to the
Business and:
(i)    that requires a payment by any party in excess of, or a series of
payments that in the aggregate exceed, $50,000 per annum;
(ii)    pursuant to which any Seller has made or will be required to make loans
or advances, or has or will have incurred Indebtedness, in an amount equal to or
greater than $50,000 or has become a guarantor or surety or pledged its credit
for or otherwise become responsible with respect to any undertaking of another
Person;
(iii)    that limits, in any material respect, the ability of any of the Sellers
or any of their Affiliates to engage in any line of business or compete with any
Person or in any area;
(iv)    that has as a counterparty any Governmental Authority;
(v)    that is a lease of real property;
(vi)    that is a lease or similar Contract relating to any tangible personal
property owned by any third party involving payment of more than $50,000 per
annum (unless terminable without payment, other Liability, forfeit or transfer
upon no more than sixty (60) days’ notice);
(vii)    that contains outstanding obligations relating to the settlement of any
Proceeding;
(viii)    that is with a Related Party (other than any such Contract that is an
employment agreement previously provided to the Buyer or is for compensation in
the Ordinary Course of Business to such Person);
(ix)    that cannot be terminated (including by the Buyer after the Closing)
without the incurrence of any payment, other Liability, forfeit or transfer,
within thirty (30) days of the date of notice of termination;
(x)    that binds any party to any exclusive business arrangements, including
any sole source agreements;
(xi)    that was not entered into in the Ordinary Course of Business;
(xii)    that is necessary to the operation of the Business or that is otherwise
material to the Business; or
(xiii)    that is related to Benefit Plans.
(b)    The Sellers have delivered to the Buyer accurate and complete copies of
all such Contracts identified in Schedule 2.13(a), including all amendments
thereto, but excluding any Contracts with consultants of the Sellers, which such
Contracts shall be deemed Excluded Contracts. Each such Contract is in full
force and effect and constitutes a legal, valid and binding obligation of the
applicable Seller and, to the Sellers Knowledge, each other party thereto, and
is enforceable against the applicable Seller and, to the Sellers Knowledge, each
such other party, in accordance with its terms.
(c)    Except as set forth in Schedule 2.13(c): (i) no Seller has violated or
breached, or declared or committed any default under, any Contract required to
be identified in Schedule 2.13(a), and, to Sellers Knowledge, no other Person
has violated or breached, or declared or committed any default under, any such
Contract; (ii) to the Sellers Knowledge, no event has occurred, and no
circumstance or condition exists, that might (with or without notice or lapse of
time) (A) result in a violation or breach of any of the provisions of any such
Contract, (B) give any Person the right to declare a default or exercise any
remedy under any such Contract, (C) give any Person the right to accelerate the
maturity or performance of any such Contract, or (D) give any Person the right
to cancel, terminate or modify any such Contract; (iii) no Seller has received
any notice or other communication (in writing or otherwise) regarding any
actual, alleged, possible or potential violation or breach of, or default under,
any such Contract; and (iv) no Seller has waived any right under any such
Contract. No Seller has guaranteed or otherwise agreed to cause, insure or
become liable for, and no Seller has never pledged any of its assets to secure,
the performance or payment of any obligation or other Liability of any other
Person. The performance by the Sellers of the Contracts required to be
identified in Schedule 2.13(a) have not resulted in any violation of or failure
to comply with any Law. No Person is renegotiating, or has the right to
renegotiate, any amount paid or payable to a Seller pursuant to any Contracts
required to be identified in Schedule 2.13(a). To the Sellers Knowledge, no
party to a Contract required to be identified in Schedule 2.13(a) could
reasonably be expected to object to (X) the assignment to the Buyer of any right
under such Contract or (Y) the delegation to or performance by the Buyer of any
obligation under such Contract.

2.14    Sale of Products. Except as set forth in Schedule 2.14, no product
manufactured or sold by the Sellers has been the subject of any recall or other
similar action or any product Liability or similar claim for injury to a Person
or property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service; and, to
the Sellers Knowledge, no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) give rise to or
serve as a basis for any such recall or other similar action relating to any
such product.

2.15    Customers and Suppliers.
(a)    Schedule 2.15(a) sets forth with respect to the Business (i) each
customer who has paid aggregate consideration to the Sellers, in the aggregated,
for goods or services rendered in an amount greater than or equal to €500,000 in
the most recent fiscal year (collectively, the “Material Customers”); and (ii)
the amount of consideration paid by each Material Customer during such periods.
No Seller has received any notice, and has no reason to believe, that any of the
Material Customers has ceased, or intends to cease after the Closing, to use the
goods or services of the Business or to otherwise terminate or materially reduce
its relationship with the Business.
(b)    Schedule 2.15(b) sets forth with respect to the Business (i) each
supplier to whom the Sellers, in the aggregate, have paid consideration for
goods or services rendered in an amount greater than or equal to €500,000 in
most recent fiscal year (collectively, the “Material Suppliers”); and (ii) the
amount of purchases from each Material Supplier during such periods. No Seller
has received any notice, and has no reason to believe, that any of the Material
Suppliers has ceased, or intends to cease, to supply goods or services to the
Business or to otherwise terminate or materially reduce its relationship with
the Business.

2.16    Compliance with Laws; Permits. Each Seller has complied, and is now
complying, with all Laws applicable to the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets. Schedule 2.16
identifies each Permit that is held by a Seller. The Sellers have delivered to
the Buyer accurate and complete copies of all of the Permits identified in
Schedule 2.16, including all renewals thereof and all amendments thereto. Each
Permit identified or required to be identified in Schedule 2.16 is valid and in
full force and effect. Each Seller is and has at all times been in full
compliance with all of the terms and requirements of each Permit applicable to
such Seller and identified or required to be identified in Schedule 2.16. To the
Sellers Knowledge, no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) (a) constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of any Permit identified or required to be identified in
Schedule 2.16, or (b) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, termination or modification of any Permit
identified or required to be identified in Schedule 2.16. The Permits identified
in Schedule 2.16 constitute all of the Permits necessary (x) to enable the
Sellers to operate the Business in the manner in which the Business is currently
being conducted and in the manner in which such Business is proposed to be
conducted, and (y) to permit the Sellers to own and use their assets in the
manner in which they are currently owned and used and in the manner in which
they are proposed to be owned and used. The Sellers have delivered to the Buyer
an accurate and complete copy of each report, study, survey or other document to
which any of the Sellers has access that addresses or otherwise relates to the
compliance of the Sellers with, or the applicability to the Sellers of, any Law.
To Sellers Knowledge, no Governmental Authority has proposed or is considering
any Law that, if adopted or otherwise put into effect, (i) may have an adverse
effect on the business, condition, assets, liabilities, operations, financial
performance, net income or prospects of the Sellers or on the ability of the
Sellers to comply with or perform any covenant or obligation under any of the
Transaction Agreements, or (ii) may have the effect of preventing, delaying,
making illegal or otherwise interfering with any of the Transactions.

2.17    Environmental and Safety Laws. No Seller is in violation of or has
violated any applicable Law relating to the environment or occupational health
and safety, and no material expenditures are or will be required in order to
comply with any such Law.

2.18    Data Privacy and Information Security.
(a)    In connection with the collection, storage, transfer (including, without
limitation, any transfer across national borders), disclosure, and/or use of any
information that identifies or is reasonably likely to identify an individual,
including, without limitation, any customers, prospective customers, employees
and/or other third parties (collectively “Personal Information”), the Sellers
are and have been in compliance with all Laws, the requirements of any contract
or other agreements to which a Seller is a party, and all applicable industry or
self-regulatory standards which a Seller has agreed to comply with or otherwise
represents that it complies.
(b)    Each Seller has implemented and maintains commercially reasonable
physical, technical, organizational and administrative security measures and
policies to protect the confidentiality, availability, and integrity of all
Personal Information, such Seller’s systems, and other confidential or sensitive
information. Each Seller has ensured that any individual or Entity performing
services for such Seller has implemented and maintained reasonable and
appropriate physical, technical, organizational, and administrative security
measures to preserve the confidentiality, availability, and integrity of the all
Personal Information, such Seller’s systems, and other confidential or sensitive
information. No Seller has experienced any (i) unauthorized access to or
material unavailability of any of the systems or information technology assets
maintained by or for such Seller, or (ii) actual or reasonably suspected
unauthorized access to, or acquisition, handling, disclosure, or other
processing of any Personal Information maintained or processed by or for such
Seller (each, a “Security Incident”). Each Seller is and has been in compliance
in all material respects with all Laws relating to data loss, theft and breach
of security notification obligations. Each Seller has promptly (A) taken
appropriate actions to address all known or suspected Security Incidents and (B)
remedied the cause of any Security Incidents.
(c)    Each Seller has in the previous five (5) years, periodically and
regularly, conducted reasonable assessments to identify security vulnerabilities
in its products, services, and software. To each Seller’s Knowledge, no security
vulnerabilities exist in any of such Seller’s services, products, or software
implemented by such Seller or any of its customers, which present a material
risk of a Security Incident.
(d)    Each Seller has implemented and maintains external-facing and internal
privacy policies, procedures, representations and promises relating to the
collection, use, storage, disclosure, transmission, disposal, protection, and
other processing of Personal Information and other confidential or sensitive
data (the “Privacy Policies”). Accurate, current copies of all Privacy Policies
have been provided and the privacy and information security practices of each
Seller and the Business conform, and at times have conformed, in all material
respects, to the respective Privacy Policies. Each of the Sellers has at all
times: (i) complied with all applicable Laws, as well as its own Privacy
Policies, including any obligations under Title V of the Gramm-Leach-Bliley Act,
as amended (15 U.S.C. §§ 6801 et seq.), the Fair Credit Reporting Act, as
amended (15 U.S.C. §§ 1681 et seq.), and the European Union’s General Data
Protection Regulation, as well as any laws and regulations in the EEA Member
States promulgated under any of the foregoing (“GDPR”); and (ii) registered with
applicable data protection agencies as may be required.
(e)    With respect to any Personal Information obtained by third parties other
than the individuals to whom the Personal Information pertains, each Seller has
conducted appropriate due diligence and implemented contractual obligations
ensuring that such third parties collect, use, process, and disclose such
Personal Information in compliance with all applicable Laws and the third
party’s privacy notices, statements and representations, and that such third
parties have taken all necessary steps to secure appropriate rights to such
Personal Information to enable such Seller to collect, use, disclose, and
process such Personal Information for such Seller’s general and specific
business purposes.
(f)    No person or Entity (including any foreign or domestic Governmental
Authority) has made or commenced any complaint, order, action, hearing, claim,
investigation, charge, inquiry, or demand relating to any Seller’s practices
with respect to (i) the collection, use, retention, disclosure, transfer,
storage, disposal, or other processing of Personal Information by such Seller or
for which such Seller is responsible; or (ii) the security, confidentiality,
availability, or integrity of Personal Information.

2.19    Insurance. Schedule 2.19 sets forth (a) a true and complete list of all
current policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers compensation, vehicular,
fiduciary liability and other casualty and property insurance maintained by any
Seller or its Affiliates and relating to the Business, the Purchased Assets or
the Assumed Liabilities (collectively, the “Insurance Policies”); and (b) with
respect to the Business, the Purchased Assets or the Assumed Liabilities, a list
of all pending claims and the claims history for the Sellers. There are no
claims related to the Business, the Purchased Assets or the Assumed Liabilities
pending under any such Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights. No Seller or any of their respective Affiliates has
received any written notice of cancellation of, premium increase with respect
to, or alteration of coverage under, any of such Insurance Policies. All such
Insurance Policies (x) are in full force and effect and enforceable in
accordance with their terms; (y) are provided by carriers who are financially
solvent; and (z) have not been subject to any lapse in coverage. The Insurance
Policies are of the type and in the amounts customarily carried by Persons
conducting a business similar to the Business and are sufficient for compliance
with all applicable Laws and Contracts to which any Seller is a party or by
which any Seller is bound.

2.20    Related Party Transactions. No securityholder, officer, director,
principal, manager or employee of a Seller or any of their respective Affiliates
(or any relative thereof), Related Person or any other Person in which any
securityholder, officer, director, principal, manager or employee of a Seller
has a financial interest (each, a “Related Party”): (a) has any direct or
indirect interest of any nature in any of the Purchased Assets; (b) except for
employment relationships and the payment of compensation and benefits in the
Ordinary Course of Business, is a party to any Contract with any Seller (each a
“Related Party Transaction”); or (c) possesses, directly or indirectly, any
material financial interests in, or is a director, officer, principal, manager
or employee of, any Person which is a material client, supplier, customer,
lessor, lessee or competitor of the Sellers (other than Winspeed, First Wise and
Jöllenbeck). No Seller has made any loans or advances or capital contributions
to any Related Party, except advances for travel expenses to officers and
employees in the Ordinary Course of Business.

2.21    Brokers. Except for CatCap GmbH, no broker, finder or investment banker
is entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Sellers or the Stockholders.

3.    Representations and Warranties of the Stockholders. Each of the
Stockholders represents and warrants, to and for the benefit of the Buyer
Indemnitees, that the statements in this Section 3 are true and correct as of
the date of this Agreement and as of the Closing Date.

3.1    Authority; Binding Nature of Agreements. Such Stockholder has the right,
power, authority, and capacity to enter into and to perform its obligations
under each of the Transaction Agreements to which he is or may become a party;
and the execution, delivery and performance by the Stockholder of the
Transaction Agreements to which he is or may become a party have been duly
authorized. This Agreement has been duly executed and delivered by such
Stockholder, and (assuming due authorization, execution and delivery by the
other parties hereto) this Agreement constitutes a legal, valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, subject to (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (b) rules of law
governing specific enforcement, injunctive relief and other equitable remedies.
When each Ancillary Document to which such Stockholder is or will be a party has
been duly executed and delivered by such Stockholder (in such Stockholder’s
capacity as a stockholder of Roccat and assuming due authorization, execution
and delivery by each other party thereto), such Ancillary Document will
constitute a legal and binding obligation of such Stockholder enforceable
against it in accordance with its terms, subject to (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(b) rules of law governing specific enforcement, injunctive relief and other
equitable remedies.

3.2    Non‑Contravention; Consents. Neither the execution and delivery of any of
the Transaction Agreements the Stockholder, nor the consummation or performance
of any of the Transactions by the Stockholder, will directly or indirectly (with
or without notice or lapse of time):
(a)    contravene, conflict with or result in a violation of, or give any
Governmental Authority or other Person the right to challenge any of the
Transactions or to exercise any remedy or obtain any relief under, any Law or
any Order to which the Stockholder is subject (in such Stockholder’s capacity as
a stockholder of Roccat); or
(b)    contravene, conflict with or result in a violation or breach of, or
result in a default under, any provision of any Contracts to which the
Stockholder is a party.

3.3    Certain Proceedings. There is no Proceeding that has been commenced
against such Stockholder that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Transactions.
To the Stockholder’s Knowledge, no such Proceeding has been threatened.

3.4    Discussions. Neither such Stockholder nor any Representative of such
Stockholder is engaged, directly or indirectly, in any discussions or
negotiations with any other Person relating to any solicitation or submission of
any expression of interest, inquiry, proposal or offer from any Person (other
than Buyer) relating to a possible acquisition of any of the Sellers or the
assets of such Seller (other than sales of inventory in the Ordinary Course of
Business), in each case, whether by way of business combination, reorganization
or similar transaction.

4.    Representations and Warranties of the Buyer. The Buyer represents and
warrants, to and for the benefit of the Sellers and the Stockholders, that the
statements in this Section 4 are true and correct as of the date of this
Agreement and as of the Closing Date:

4.1    Due Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The Buyer
is duly qualified or licensed to transact business and is in good standing as a
foreign company in each jurisdiction where the character of its activities
requires such qualification, except where the failure to be so qualified,
individually or in the aggregate, is not reasonably likely to have a material
adverse effect on the Buyer’s business.

4.2    Authority; Binding Nature of Agreements. The Buyer has the right, power
and authority to enter into and perform its obligations under each of the
Transaction Agreements to which it is or may become a party; and the execution,
delivery and performance by the Buyer of the Transaction Agreements to which it
is or may become a party have been duly authorized by all necessary action on
the part of the Buyer, its board of directors and its officers. This Agreement
has been duly executed and delivered by the Buyer, and (assuming due
authorization, execution and delivery by the other parties hereto) this
Agreement constitutes a legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, subject to (a) laws
of general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific enforcement, injunctive relief
and other equitable remedies. When each Ancillary Document to which the Buyer is
or will be a party has been duly executed and delivered by the Buyer (assuming
due authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of the Buyer
enforceable against it in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific enforcement, injunctive relief
and other equitable remedies.

4.3    Certain Proceedings. There is no Proceeding that has been commenced
against the Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Transactions.
To the Buyer’s knowledge, no such Proceeding has been threatened.

5.    Certain Pre-Closing Covenants.

5.1    Conduct of the Business.
(a)    From the date hereof until the Closing Date or the earlier termination of
this Agreement (the “Interim Period”), the Sellers will conduct the Business in
the Ordinary Course of Business and use reasonable best efforts, to (i) preserve
the Intellectual Property and goodwill of the Business (including its
relationships with its suppliers, contractors, licensors, manufacturers,
customers, distributors or others having business relations with the Business)
and (ii) keep available the services of the employees of Sellers and others who
provide substantial services with respect to the Business; provided, that, the
Sellers will not be required to renew any design rights for Seller Products that
have reached the end of their product cycles.
(b)    During the Interim Period, except as otherwise explicitly specified in
this Agreement or as consented to in writing by the Buyer (such consent not to
be unreasonably withheld, delayed or conditioned), the Sellers will:
(i)    not amend or propose to amend the respective certificates of
incorporation, bylaws, certificates of formation or limited liability company
agreements or other organizational documents of the Sellers in any manner;
(ii)    not issue, sell, pledge, transfer or dispose of, or agree to issue, sell
pledge, transfer or dispose of, any shares of capital stock or other equity
interests of the Sellers;
(iii)    not (A) grant to any Business Employee an increase in compensation or
benefits, except (I) for regularly scheduled pay increases, promotions, and
bonuses made in the Ordinary Course of Business or (II) as may be required by
Law or the terms of any Benefit Plan; (B) modify or establish any Benefit Plan
(or any arrangement that would constitute a Benefit Plan, if adopted), except to
the extent required by Law or the terms of any Benefit Plan or contract;
(C) terminate the employment of any Business Employee in the position of vice
president or above or in a research and development or technical function, other
than for cause;
(iv)    not sell, lease, transfer or otherwise dispose of, any material property
or assets of the Sellers, except for the sale, lease, transfer or disposition of
inventory in the Ordinary Course of Business;
(v)    not enter into any Contract that would have been required to be disclosed
on Schedule 2.13(a) if such Contract existed as of the date hereof;
(vi)    except for amendments in the Ordinary Course of Business, not amend or
terminate (except for a termination resulting from the expiration of a Contract
in accordance with its terms or its earlier termination resulting from the
exercise by a Seller of a right available to it under such Contract, including
as a result of the exercise of any remedy for a breach or default by the
counterparty to such Contract) any Assigned Contract;
(vii)    not amend, cancel, waive, modify, transfer or otherwise dispose of any
rights in, to or for the use of any Intellectual Property, except for
terminations in accordance with the respective terms of any of the foregoing
that expire in accordance with their terms or otherwise in the Ordinary Course
of Business;
(viii)    not acquire any business or Person, by merger or consolidation,
purchase of assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions;
(ix)    not form, contribute capital to, make a loan to or enter into any
transactions with, a joint venture;
(x)    not make or change any method of accounting or auditing practice,
including any working capital procedures or practices, other than changes
required as a result of changes in IFRS or applicable Law;
(xi)    not make or change any material election in respect of Taxes, settle,
compromise or otherwise pay any material Tax in connection with an audit, claim,
investigation, inquiry or other proceeding in respect of Taxes, surrender any
claim for refund of a material amount of Taxes, file an amended material Tax
Return, or take any other position or action in respect of Taxes that would have
the result of materially increasing Buyer’s liability for Taxes of the Business
or related to the Acquired Assets for any taxable period (or portion thereof)
ending after the Closing Date; and
(xii)    not authorize, or commit or agree to take any action described in this
Section 5.1.

5.2    Access to Sellers’ Books and Records. During the Interim Period, the
Sellers will, consistent with applicable Laws, provide the Buyer and its
Representatives with reasonable access at all reasonable times and upon
reasonable advance notice to the offices, properties, books and records of the
Sellers in order for the Buyer to have the opportunity to make such
investigation as it reasonably desires to make of the affairs of the Sellers
with respect to the Business, the Purchased Assets and Assumed Liabilities;
provided, that such access does not unreasonably interfere with the normal
operations of the Sellers; provided, further, that all requests for access will
be directed to Roccat. Additionally, the Sellers will provide to the Buyer true
and complete copies of all written Contracts that are required to be listed on
Schedule 2.13(a), to the extent not provided prior to the date hereof, at least
10 Business Days prior to the Closing.

5.3    Regulatory Filings; Consents.
(a)    Each party hereto will, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the Ancillary Documents. Each party will cooperate fully
with the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto will not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.
(b)    The Sellers will use reasonable best efforts to give all notices to, and
obtain all consents from, all third parties that are described in Schedule 2.3
by the Closing. During the Interim Period, the Sellers and Stockholders will use
reasonable best efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Section 8.1 hereof and the Buyer
will use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Section 8.2 hereof.

5.4    Employee Covenants.
(a)    Transfer of Employment. In cases where applicable Law does not require
the automatic transfer of employment of Business Employees in connection with
the consummation of the Transactions, unless provided otherwise in this
Agreement, the Buyer or any of its Affiliates may make an offer of employment to
each such Business Employee, to be effective as of the Closing Date, at the same
terms and conditions of employment provided by the applicable Seller (except to
the extent they violate or do not comply with applicable Law) to such Business
Employee immediately prior to the Closing Date. To the extent that applicable
Law provides for the automatic transfer of employment of Business Employees in
connection with the consummation of the Transactions, which the Parties
understand will be the case with respect to all Business Employees based in the
European Union (except for René Korte): (A) the applicable Seller and the Buyer
or the applicable Affiliate will offer tripartite agreements reflecting such
automatic transfer of employment to such Business Employees before Closing
regardless of whether or not the above understanding of the Parties will turn
out to be correct, (B) the Buyer or the applicable Affiliate will assume and
honor all terms and conditions of employment with respect to each such Business
Employee, regardless of whether or not such Business Employee has signed the
above tripartite agreement, and (C) the Sellers and the Buyer agree to take such
actions as are reasonably necessary such that the employment of each such
Business Employee will transfer to the Buyer or any of its Affiliates as a
matter of Law as of the Closing Date. Any Business Employee: (i) whose
employment is to transfer, or was transferred, automatically from a Seller to
the Buyer or any of its Affiliates other than those that object to such transfer
of employment in accordance with applicable Law, or (ii) who accepts employment
with the Buyer or any of its Affiliates is hereinafter referred to as a
“Transferring Employee.”
(b)    Employee Notifications. Where required under applicable Law, the Sellers
and the Buyer will prior to the Closing Date properly and timely notify, or
where appropriate, consult or negotiate with, employees, Unions, employee
representatives, or any relevant governmental agencies concerning the
transactions contemplated by this Agreement in accordance with applicable Law.
Any required notifications to Business Employees will be timely provided by the
Sellers, with such notifications subject to the prior review and reasonable
timely comment of the Buyer. The Sellers and the Buyer will each contribute any
information required for the notifications under applicable Law. The Sellers
agree that the information they contribute to such notifications will be correct
and complete information, and the Buyer agrees that the information it
contributes to such notifications will also be correct and complete. The date of
the notifications will be mutually agreed to by the Sellers and the Buyer. The
notifications may be updated and/or amended upon the reasonable agreement of the
Sellers and the Buyer.
(c)    Objecting Employees. Should any Transferring Employee, whose employment
is to transfer, or was transferred, automatically from a Seller to the Buyer or
any of its Affiliates, object to such automatic transfer of employment to the
Buyer or any of its Affiliates in accordance with applicable Law, such
Transferring Employee will discontinue to be a Transferring Employee with effect
from the Closing Date or the date of receipt of such objection by the applicable
Seller or the Buyer or any of its Affiliates, whichever is earlier.

5.5    Exclusive Dealing. During the Interim Period, the Sellers and the
Stockholders will not, and will cause their Representatives not to, take any
action to encourage, initiate or engage in discussions or negotiations with, or
provide any information to, any Person (other than the Buyer and its Affiliates
and Representatives) concerning any acquisition or merger involving any of the
Sellers, the sale of substantially all of the assets of any Seller, or a similar
transaction.

5.6    Transition Services and Distribution Agreement. Prior to Closing, the
parties will negotiate in good faith (x) a transition services agreement (the
“Transition Services Agreement”) in customary form for comparable transactions
reasonably acceptable to the parties thereto (a sample form is attached as
Exhibit K-1) including the services identified on Exhibit K-2 and shall
negotiate with respect to any additional services are currently provided to the
Sellers by affiliates or third parties that Buyer may request during the Interim
Period; provided, that all such services will be available (i) until at least
[**] (at the Buyer’s option) and (ii) at a cost no greater, and on such other
terms no less beneficial, than extended to the Sellers today or listed in
Exhibit K-3 and (y) a distribution agreement in customary form and substance
reasonably acceptable to the parties thereto and including those terms and
conditions set forth in Exhibit K-4 and at no higher cost than as set forth on
Exhibit K-5.

5.7    True Up Disclosure. During the Interim Period but no later than 10
Business Days prior to Closing, the Sellers will have the right (but not the
obligation) to supplement or amend the Disclosure Schedules solely with respect
to Section 2 hereto (other than with respect to the Fundamental Representations)
with respect to any matter that (i) first arises after the date hereof and of
which the Sellers had no Knowledge prior to the date hereof, (ii) did not result
from a breach of any of the covenants set forth herein, any Law or any Contract,
(iii) if occurring or known at the date of this Agreement, would have been
required to be set forth or described in the Disclosure Schedules and (iv)
would, absent such supplement or amendment, result in the failure of the
condition set forth in Section 8.1(a), by delivering a written notice thereof to
the Buyer describing such matter in reasonable detail, identifying the specific
representations and warranties to which such Schedule Supplement relates and
stating that the Buyer has the right to terminate the Agreement pursuant to
Section 9.1(b)(i) as a result of such matter (each a “Schedule Supplement”). No
disclosure in any such Schedule Supplement will be deemed to cure any inaccuracy
in or breach of any representation or warranty contained in this Agreement,
including for purposes of the indemnification or termination rights contained in
this Agreement or of determining whether or not the conditions set forth in
Section 8.1(a) have been satisfied; provided, however, that if the Buyer has the
right to, but does not elect to, terminate this Agreement within 10 Business
Days of its receipt of such Schedule Supplement, then the Buyer will be deemed
to have waived its right to terminate this Agreement with respect to such matter
and its right to indemnification under Section 7.2(b)(i) (other than with
respect to the Fundamental Representations) with respect to such matter.

6.    Certain Post-Closing Covenants.

6.1    Further Actions.
(a)    From and after the Closing Date, the Sellers and the Stockholders will
cooperate with the Buyer and the Buyer’s Affiliates and Representatives, and
will execute and deliver such documents and take such other actions as the Buyer
may reasonably request, for the purpose of evidencing and consummating the
Transactions and putting the Buyer and its designated assignees in possession
and control of all of the Purchased Assets. Without limiting the generality of
the foregoing, from and after the Closing Date, the Sellers will promptly remit
to the Buyer or its designated assignees any funds that are received by the
Sellers and that are included in, or that represent payment of receivables
included in, the Purchased Assets. Each Seller: (i) hereby irrevocably
authorizes the Buyer or its designated assignees, at all times on and after the
Closing Date, to endorse in the name of such Seller any check or other
instrument that is made payable to such Seller and that represents funds
included in, or that represents the payment of any receivable included in, the
Purchased Assets; and (ii) hereby irrevocably nominates, constitutes and
appoints the Buyer or its designated assignees as the true and lawful
attorney-in-fact of such Seller (with full power of substitution) effective as
of the Closing Date, and hereby authorizes the Buyer or its designated
assignees, in the name of and on behalf of such Seller, to execute, deliver,
acknowledge, certify, file and record any document, to institute and prosecute
any Proceeding and to take any other action (on or at any time after the Closing
Date) that the Buyer may deem appropriate for the purpose of (A) collecting,
asserting, enforcing or perfecting any claim, right or interest of any kind that
is included in or relates to any of the Purchased Assets, (B) defending or
compromising any claim or Proceeding relating to any of the Purchased Assets, or
(C) otherwise carrying out or facilitating any of the Transactions. The power of
attorney referred to in the preceding sentence is and will be coupled with an
interest and will be irrevocable, and will survive the dissolution or insolvency
of any such Seller.
(b)    If, in the case of any Assigned Contract, a required Consent has not been
obtained (or otherwise is not in full force and effect) as of the Closing, the
Seller and the Stockholders will use their reasonable best efforts to obtain
such Consent as promptly as practicable after the Closing. Buyer and its
designated assignees will not be obliged to enter into or agree to a Consent
which would make the rights or obligations of the Buyer in respect of the
Contract concerned less favorable than those rights or obligations were before
the Consent. Neither this Agreement nor any other Transaction Agreement will
constitute a sale, assignment, assumption, transfer, conveyance or delivery, or
an attempted sale, assignment, assumption, transfer, conveyance or delivery, of
any Assigned Contract as to which a required Consent has not been obtained as of
the Closing Date. From and after the Closing Date, until any such Consent is
obtained, the Sellers and the Stockholder will cooperate and agree to act after
the Closing as the agent of Buyer and its designated assignees and otherwise
cooperate with the Buyer and its designated assignees in any lawful arrangement
designed to provide the Buyer and its designated assignees with the benefits of
such Assigned Contract at no cost to Buyer or its designated assignees in excess
of the cost the Buyer or its designated assignees would have incurred (without
modification of the terms of such Assigned Contract) if such Consent had been
obtained prior to Closing, including by enabling Buyer and its designated
assignees to enforce rights under such Assigned Contract. The Buyer shall
perform the obligations of the applicable Seller under such Assigned Contracts
(but only to the extent such obligations constitute Assumed Liabilities) on
behalf of such Seller from and after the Closing Date and each Seller shall hold
in trust for and pay to the Buyer promptly upon receipt thereof all income,
proceeds and other monies received by such Seller under such Assigned Contracts.
Sellers will continue to comply with such Assigned Contracts and will not amend,
modify, terminate or otherwise take any action under such Assigned Contracts
that could adversely affect the Buyer without the Buyer’s prior written consent.
If and when such Consent is obtained, the transfer of such Assigned Contract
will be effected in accordance with the terms of this Agreement as if such
Consent had been obtained prior to the Closing.

6.2    Confidentiality. The Sellers, Jöllenbeck, and the Stockholders will
ensure that, on and at all times after the Closing Date: (a) no press release or
other publicity concerning any of the Transactions is issued or otherwise
disseminated by or on behalf of the Sellers, Jöllenbeck, or the Stockholders
without the Buyer’s prior written consent; (b) Sellers, Jöllenbeck, and the
Stockholders continue to keep the terms of this Agreement and the other
Transaction Agreements strictly confidential; and (c) the Sellers, Jöllenbeck,
and the Stockholders keep strictly confidential, and the Sellers, Jöllenbeck,
and the Stockholders do not use or disclose to any other Person, any non‑public
document or other information that relates directly or indirectly to the
Purchased Assets, the Assigned Contracts, the Assumed Liabilities, the Buyer or
any Affiliate of the Buyer. The Sellers, Jöllenbeck, and the Stockholders
acknowledge and agree that Buyer, as a subsidiary of a publicly traded company,
will be permitted to make and file certain statements regarding the Transactions
and Transaction Agreements.

6.3    Change of Name. Immediately after the Closing, in connection with the
acquisition of the Purchased Assets, including with respect to rights in the
“Roccat” Trademark, each Seller will (and will cause its Affiliates and
licensees to) cease using and change its name to a name that does not include
the word “Roccat,” any other Trademark included in the Seller Owned IP, or any
similar variation of any of the foregoing, and that is reasonably satisfactory
to the Buyer. For purposes of this Agreement, such Affiliates and licensees of
Sellers include but are not limited to Team Roccat and Roccat Studio Games.



6.4    Restrictive Covenants.
(a)    Each Seller, Stockholder, First Wise and Jöllenbeck (each, a “Restricted
Party,” and collectively the “Restricted Parties”) hereby acknowledges and
agrees that such Restricted Party is familiar with the Business, and that the
Buyer and its Affiliates would be irreparably damaged if the Restricted Party
were to provide services to any Person competing with the Business or a
competing business and that such competition by the Restricted Party would
result in a significant loss of goodwill by the Buyer and its Affiliates. Each
Restricted Party further acknowledges and agrees that the covenants and
agreements set forth in this Section 6.4 were and are a material inducement to
the Buyer to enter into this Agreement and to perform its obligations hereunder,
and that the Buyer would not obtain the benefit of the bargain set forth in this
Agreement as specifically negotiated if any Restricted Party breached the
provisions of this Section 6.4. Each Stockholder further acknowledges that such
Stockholder’s services have been and will be of special, unique and
extraordinary value to the Business. Therefore, in further consideration of the
Purchase Price payable to the Sellers and the Stockholders hereunder (from which
the Sellers and Stockholders will derive substantial direct and indirect
benefit), and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Restricted Party hereby
covenants and agrees as follows:
(i)    From the Closing Date until [**] (or [**] with respect to Mr. Korte)
after the Closing Date (the “Non-compete Period”), each Restricted Party will
not (and each will cause each of its agents, Affiliates, which for the avoidance
of doubt, includes First Wise, and each of its then-current employees, officers,
directors, however not beyond the term of each such employee’s, officer’s or
director’s employment, (collectively, the “Controlled Persons”) not to) directly
or indirectly own any interest in, manage, control, participate in (whether as
an officer, manager, employee, partner, agent, representative or otherwise),
consult with, render services for, or in any other manner engage anywhere in the
world, with any enterprise engaged in or competitive with the Business or
engaged in the development, manufacture, distribution or sale of any products
(including, but not limited to, any “Original Design Manufacturer” or “Contract
Manufacturer” products) that are similar to or compete with products sold by the
Business, including any Roccat Product or gaming headset (the “Restricted
Business”); notwithstanding the foregoing:
A.
subject to compliance with the Positioning Guidelines during the Positioning
Period, Jöllenbeck and First Wise may continue to distribute and sell the
products listed on Schedule 6.4(a)(i)(A);

B.
subject to compliance with the Positioning Guidelines during the Positioning
Period, Jöllenbeck and First Wise may have manufactured and may distribute and
sell products under the “Speedlink” Trademark (or other Trademark then-owned by
Jöllenbeck or First Wise), that are (x) manufactured and purchased from
“Original Equipment Manufacturers,” (y) generally available from such
manufacturers for purchase by third parties to be customized with their own
branding and other superficial characteristics (but not functional or other
custom specifications) and (z) [**] (the “OEM Products”);

C.
subject to compliance with the Positioning Guidelines during the Positioning
Period, Jöllenbeck and First Wise may distribute Corsair products, Imtron
products, and Creative Labs products;

D.
following the conclusion of the Positioning Period, Jöllenbeck and First Wise
may distribute products of unaffiliated third parties that may be competitive
with the Business, but may not, for the avoidance of doubt, develop or
manufacture (or be involved in the development or manufacture) of any products
that may be competitive (other than the OEM Products).

(ii)    During the Non-compete Period, each Restricted Party will not (and will
cause each of its Controlled Persons not to) directly, or indirectly through
another Person, solicit, aid or induce any employee, representative or agent of
the Buyer or any of its subsidiaries or affiliates (each a, “Covered Person”) to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other Entity
unaffiliated with the Buyer or hire or retain any such Covered Person, or take
any action to materially assist or aid any other person, firm, corporation or
other Entity in identifying, hiring or soliciting any such Covered Person. A
Covered Person will be deemed subject to this Section 6.4(a)(ii) while so
employed or retained by the Buyer or any of its Affiliates and for a period of
[**] thereafter.
(iii)    During the Non-compete Period, each Restricted Party agrees that the
Restricted Party will not (and will cause each of its Controlled Persons not
to), directly or indirectly, individually or on behalf of any other Person,
solicit, aid or induce any current or former customer, suppliers, or
distributors of the Business to reduce or adversely alter the business conducted
with the Buyer or its Affiliates in the operation of the Business.
(iv)    From and after the Closing, each Restricted Party will not (and will
cause each of its Controlled Persons not to) make, negative comments or
otherwise disparage the Business, the Buyer and its Affiliates, the Purchased
Assets, the Seller Products and any of officers, directors, employees,
shareholders, agents or products of the Buyer and its Affiliates. The foregoing
will not be violated by truthful statements in response to legal process,
required governmental testimony or filings, administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).
(v)    During the Positioning Period, each Restricted Party will (and will cause
its Controlled Persons to) comply with the Positioning Guidelines.
(b)    After the Closing Date, the Sellers will promptly destroy all Excluded
Inventory listed as “C3” Inventory and deliver a certificate executed by the
respective officers of each Seller attesting to the destruction of such Excluded
Inventory to the Buyer and be entitled to sell the remaining Excluded Inventory
existing as of the Closing Date (the “Limited Sale Products”) a period of [**]
after the Closing Date (the “Sell-Off Period”), so long as such sales are
conducted as follows: (i) any such sales will only be through online channels
and not through any distributor or physical retail store; (ii) all such online
channels will be disclosed to the Buyer; (iii) records of such sales will be
provided to the Buyer at the Buyer’s request; (iv) no sale of a Limited Sale
Product will reflect or be at a discount of more than [**]; and (v) no Excluded
Inventory with a history of quality problems, including any with return rates of
[**] will be a Limited Sale Product. In connection with such sales and solely
during the Sell-Off Period, Seller may continue to use the “Roccat” Trademark
and the other Trademarks included in the Seller Owned IP that are currently used
in the Business as of the Closing Date, solely to the extent that such Trademark
appears on any Limited Sale Product existing on the Closing Date. In no event
will any of the Sellers increase the nature or scope of any use of such
Trademarks during the Sell-Off Period. Upon the expiration of the Sell-Off
Period, each Seller will destroy any remaining inventory bearing the “Roccat”
Trademark (or any other Trademark included in the Seller Owned IP) then in such
Seller’s possession or control and provide to the Buyer a certificate executed
by the respective officers of each Seller attesting to the destruction or other
disposal of the Authorized Products. Each Seller hereby agrees to indemnify the
Buyer Indemnitees from and against any and all Damages incurred or suffered in
connection with or resulting from, any use of such Trademarks during the
Sell-Off Period.
(c)    If, at the time of enforcement of the covenants contained in this
Section 6.4 (the “Restrictive Covenants”), a court will hold that the duration,
scope or area restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances will be substituted for the stated duration,
scope or area and that the court will be allowed and directed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by applicable Laws. The Restricted Parties have consulted with legal
counsel regarding the Restrictive Covenants and based on such consultation have
determined and hereby acknowledges that the Restrictive Covenants are reasonable
in terms of duration, scope and area restrictions and are necessary to protect
the goodwill of the Business and the substantial investment in the Business made
by the Buyer hereunder and the nature of the Business is such that it is not
conducted with respect to geographical boundaries.
(d)    If any Restricted Party or any Affiliate of such Restricted Party
breaches any of the Restrictive Covenants, the Buyer will have the right and
remedy to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction and obtain (i) a decree or order of specific performance
to enforce the observance and performance of such Restrictive Covenant, and (ii)
an injunction restraining such breach or threatened breach, in each case, the
obligation to obtain, furnish or post any bond or similar instrument, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Buyer and that money damages would not provide
an adequate remedy to the Buyer.
(e)    In the event that the Buyer becomes aware of any breach or violation by
any Restricted Party of any of the Restrictive Covenants, the Buyer agrees to
provide such Restricted Party written notice of such breach or violation. If
such Restricted Party (x) is not a Seller and (y) fails to cure any such breach
or violation as soon as practicable upon receipt of any such notice from Buyer,
the Buyer hereby agrees to seek specific performance with respect to such
alleged breach or violation of the Restrictive Covenants consistent with
Section 6.4(d) prior to asserting a claim for indemnification pursuant to
Section 7 with respect to such breach.
(f)    In the event of any breach or violation by any Restricted Party of any of
the Restrictive Covenants, the time period of such covenant with respect to such
Person will be tolled until such breach or violation is resolved.

6.5    Employee Related Covenants.
(a)    Notwithstanding any automatic transfer of employment, Sellers will be
solely responsible, and Buyer will have no obligations whatsoever for, any
compensation or other amounts payable to any current or former employee,
officer, director, independent contractor or consultant of the Business, any
Business Employee or Transferring Employee, including, without limitation,
hourly pay, commission, bonus, salary, accrued vacation, fringe, pension or
profit sharing benefits or severance pay for any period relating to the service
with Seller at any time on or prior to the Closing Date. In the absence of an
automatic transfer of employment of such Business Employee, the Sellers will pay
all amounts to all such persons who may be entitled, on or prior to the Closing
Date. In the event of an automatic transfer of employment of any Business
Employee, the Sellers will reimburse the Buyer for the pro-rata share of any
such amount paid by Buyer or any of its Affiliates to such Transferring Employee
that relates to any period of service with a Seller on or prior to the Closing
Date.
(b)    Notwithstanding any automatic transfer of employment, the Sellers will
remain solely responsible for the satisfaction of all claims for medical,
dental, life insurance, health accident or disability benefits brought by or in
respect of current or former employees, officers, directors, independent
contractors or consultants of the Business or the spouses, dependents or
beneficiaries thereof, which claims relate to events occurring on or prior to
the Closing Date. Notwithstanding any automatic transfer of employment, the
Sellers also will remain solely responsible for all worker’s compensation claims
of any current or former employees, officers, directors, independent contractors
or consultants of the Business which relate to events occurring on or prior to
the Closing Date. Sellers will pay, or cause to be paid, all such amounts as and
when due.
(c)    Effective as soon as practicable following the Closing Date, Sellers, or
any applicable Affiliate, will effect a transfer of assets and liabilities from
any defined contribution retirement plan that it maintains, to the defined
contribution retirement plan maintained by the Buyer, with respect to those
employees of the Business who become employed by Buyer, or an Affiliate of
Buyer, in connection with the transactions contemplated by this Agreement.

6.6    Access to Books and Records. The Buyer and Sellers agree to furnish or
cause to be furnished to each other, upon request, as promptly as practicable,
such information and assistance relating directly to the Purchased Assets or the
Business (including, in each case, access to books and records, employees,
contractors and representatives) as is reasonably necessary for the making of
any required filing with a Governmental Authority, the filing of all Tax
Returns, the making of any election related to Taxes, the preparation for any
audit by any Governmental Authority, and the prosecution or defense of any
Proceeding, including those related to any Tax Return; provided, however, that
if such requested information is contained within a document containing any
unrelated information, only portions pertaining to such relevant information
will be furnished.

6.7    Tax Matters.
(a)    The Buyer will prepare, or cause to be prepared, and file, or cause to be
filed, all Tax Returns in respect of the Purchased Assets or the Business that
are required to be filed after the Closing Date (other than Tax Returns of a
Seller, which will be prepared exclusively by such Seller, and Seller will pay
all Taxes shown as due on, or otherwise payable with respect to, any such Tax
Return, excluding VAT and Transfer Taxes related to the signing and execution of
this Agreement and which are to be borne by the Buyer) .
(b)    For purposes of this Section 6.7 and otherwise under this Agreement,
other than with respect to Transfer Taxes or VAT imposed with respect to the
acquisition of the Purchased Assets, in order to apportion appropriately any
Taxes relating to the Purchased Assets or the Business for a taxable period that
includes, but does not end on, the Closing Date (a “Straddle Period”), including
refunds of, or credits in lieu thereof attributable to, such Taxes, the Parties
will, to the extent permitted or required under applicable Law, treat the
Closing Date as the last day of any taxable period beginning on or prior to such
date for all Tax purposes. In any case where applicable Law does not permit any
Seller (with respect to the Business) to treat the Closing Date as the last day
of the taxable period, the amount of any Taxes for the portion of any Straddle
Period ending on and including the Closing Date will (x), in the case of any Tax
based upon or related to income, gains, receipts, employment, sales, use, or
other Taxes imposed on a non-periodic basis, be based on an interim closing of
the books as of the end of the Closing Date (and for such purpose, the taxable
period of any pass-through entity or controlled foreign corporation (within the
meaning of the Code) will be deemed to terminate at such time), provided,
however, that exemptions, allowances or deductions that are calculated on an
annual basis (including depreciation and amortization deductions) will be
allocated between the period ending on and including the Closing Date and the
period after the Closing Date in proportion to the number of days in each such
period, and (y), in the case of property, ad valorem and other Taxes imposed on
a periodic basis, be deemed to be the amount of such Taxes for the entire
taxable period multiplied by a fraction the numerator of which is the number of
days in the taxable period ending on and including the Closing Date and the
denominator of which is the number of days in the entire taxable period.

7.    Survival; Indemnification.

7.1    Survival of Representations and Covenants.
(a)    Except as set forth in Sections 7.1(c) and 7.1(d), the representations
and warranties of the Sellers, the Stockholders, and the Buyer will expire upon
that date that is [**] after the Closing Date (the “Expiration Date”); provided,
however, that if an request for indemnification under this Section 7 relating to
any such representation or warranty is given to the Indemnifying Party on or
prior to the Expiration Date, then, notwithstanding anything to the contrary
contained in this Section 7.1, the claims asserted in such request for
indemnification will not so expire, but rather will remain in full force and
effect until such time as such claims have been fully and finally resolved.
(b)    The representations, warranties, covenants and obligations of any
Indemnifying Party, and the rights and remedies that may be exercised by any
Indemnitee, will not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or any knowledge of, any
Indemnitee or any of its Representatives.
(c)    Subject to Section 7.1(d), the representations and warranties set forth
in Sections 2.10 (Employees; Benefit Plans), 2.11 (Intellectual Property), and
2.16 (Compliance with Laws; Permits) will expire upon that date that is [**]
after the Closing Date (the “Extended Date”); provided, however, that if an
request for indemnification under this Section 7 relating to any such
representation or warranty is given to the Sellers on or prior to such date,
then, notwithstanding anything to the contrary contained in this Section 7.1(b),
the claims asserted in such request for indemnification will not so expire, but
rather will remain in full force and effect until such time as such claims have
been fully and finally resolved. The representations and warranties set forth in
Sections 2.1 (Due Organization; Capitalization), 2.2 (Authority), 2.3(a)
(Non-Contravention; Consents), 2.4 (Title to Assets; Sufficiency), 2.6
(Solvency), 2.20 (Related Party Transactions), 2.21 (Brokers), 3
(Representations and Warranties of the Stockholders) and 4 (Representations and
Warranties of the Buyer) (the “Fundamental Representations”) will upon that date
that is [**] after the Closing Date.
(d)    Notwithstanding anything to the contrary contained in Section 7.1(b) (and
without limiting the generality of anything contained in Section 7.1(a)), if
there is any fraudulent misrepresentation by the Sellers in Section 2 of this
Agreement or fraudulent misrepresentation by a Stockholder in Section 3 of this
Agreement, then such fraudulent misrepresentation will not expire, but rather
will remain in full force and effect for an unlimited period of time (regardless
of whether any request for indemnification under this Section 7 relating to such
representation or warranty is ever given).
(e)    It is the express intent of the parties that, if the applicable survival
period for an item as contemplated by this Section 7.1 is shorter than the
statute of limitations that would otherwise have been applicable to such item,
then, by contract, the applicable statute of limitations with respect to such
item shall be reduced to the shortened survival period contemplated hereby. The
parties further acknowledge that the time periods set forth in this Section 7.1
for the assertion of claims under this Agreement are the result of arms’-length
negotiation among the parties and that they intend for the time periods to be
enforced as agreed by the parties.

7.2    Indemnification by the Sellers and the Stockholders.
(a)    Each Stockholder (collectively, the “Stockholder Indemnifying Parties”)
and each of Jöllenbeck and First Wise, severally and not jointly, will hold
harmless and indemnify each of the Buyer Indemnitees from and against, and will
compensate and reimburse each of the Buyer Indemnitees for, any Damages that are
suffered or incurred by any of the Buyer Indemnitees or to which any of the
Buyer Indemnitees may otherwise become subject at any time (regardless of
whether or not such Damages relate to any Third-Party Claim) and that arise from
or are caused by any Breach of any representation or warranty made by such
Stockholder in Section 3 of this Agreement or any Breach of any covenant or
obligation of such Stockholder, Jöllenbeck or First Wise (as applicable)
contained in any of the Transaction Agreements. The maximum aggregate liability
of the Stockholders, Jöllenbeck and First Wise to Buyer Indemnitees pursuant to
this Section 7 will be [**].
(b)    Subject to Section 7.2(e) hereof, the Sellers and each of Jöllenbeck and
First Wise (collectively, the “Seller Indemnifying Parties”), jointly and
severally, will hold harmless and indemnify each of the Buyer Indemnitees from
and against, and will compensate and reimburse each of the Buyer Indemnitees
for, any Damages that are suffered or incurred by any of the Buyer Indemnitees
or to which any of the Buyer Indemnitees may otherwise become subject at any
time (regardless of whether or not such Damages relate to any Third‑Party Claim)
and that arise from or are caused by:
(i)    any Breach of any representation or warranty made by the Sellers in this
Agreement, the disclosure schedule or any certificate delivered pursuant hereto
or any agreement or other document contemplated hereby;
(ii)    any Breach of any covenant or obligation of the Sellers contained in any
of the Transaction Agreements;
(iii)    any Excluded Liability;
(iv)    any Liability of the Sellers other than the Assumed Liabilities;
(v)    any Liabilities of a Seller with respect to any present or former
employees, officers, directors, retirees, independent contractors or consultants
of Sellers, including, without limitation, any Liabilities associated with any
claims for wages or other benefits, bonuses, accrued vacation, pension, workers
compensation, severance, retention, termination or other payments, other than
with respect to bonuses payable for the portion of the assessment period
following the Closing;
(vi)    any Liabilities of a Seller arising under or in connection with any
Benefit Plan of such Seller;
(vii)    Any Liability related to non-compliance with GDPR by Sellers;
(viii)    any successful Proceeding relating to any Breach, alleged Breach,
Liability or matter of the type referred to in foregoing sub-clauses above
(including any Proceeding commenced by any Buyer Indemnitee for the purpose of
enforcing any of its rights under this Section 7.2(b)).
(c)    The Buyer Indemnitees will not be entitled to recover under this
Agreement for any Damages arising from or relating to Section 7.2(b)(i) (other
than with respect to Breaches of the Fundamental Representations) unless the
aggregate Damages for all such Breaches exceeds [**] (the “Basket”) (at which
point Buyer Indemnitees will be entitled to indemnification from and against all
Damages) or with respect to any individual claim (or series of related claims)
for Damages of less than [**] (the “Mini-Basket”), and any Damages subject to
the Mini-Basket shall not be included in the calculation of the Basket. The
Buyer Indemnitees will not be entitled to recover under this Agreement for any
Damages arising from or relating to Section 7.2(b)(i) for any Damages in excess
of [**] (the “Cap”), except that, to the extent any such Damages arise from a
Breach of Fundamental Representations or from fraudulent representation by the
Sellers in Section 2 of this Agreement, the maximum aggregate liability of the
Sellers to Buyer Indemnitees pursuant to Section 7.2(b)(i) of this Agreement
will be [**]. The Buyer Indemnitees will not be entitled to recover under this
Agreement for any Damages arising from or relating to Section 7.2(b)(i) with
respect to any current liability to the extent it was included in the final
calculation of Closing Working Capital.
(d)    For purposes of Section 7.2(b)(i), in determining whether there has been
a breach of any representation or warranty, and in calculating the amount of any
Damages, (x) all qualifications in such representation or warranty referencing
the terms “material,” “materiality,” or other terms of similar import or effect,
and (y) the qualifications of “to the Sellers Knowledge” in the first two
sentences of Section 2.11(k) will be disregarded.
(e)    Notwithstanding anything to the contrary in this Agreement:
(i)    In no event shall any Stockholder Indemnifying Party’s indemnity
obligations for Damages under Section 7.2(a) exceed, in the aggregate, the
portion of the Closing Purchase Price actually received by such Stockholder
Indemnifying Party together with any amounts that, but for indemnity claims by
any Buyer Indemnified Party satisfied out of the Escrow Amount, or the
Contingent Payments (including, for the avoidance of doubt, the Adjustment
Escrow Amount), would have been payable to such Stockholder Indemnifying Party
out of the Escrow Amount or the Contingent Payments (including, for the
avoidance of doubt, the Adjustment Escrow Amount), other than with respect to
any claim against a Stockholder for misrepresentation by such Stockholder in
Section 3 of this Agreement or any claim against a Stockholder for a Breach by
such Stockholder of any covenant of such Stockholder set forth in any
Transaction Agreement.
(ii)    In no event shall Jöllenbeck’s and/or First Wise’s indemnity obligations
for Damages under Section 7.2(b) exceed, in the aggregate, [**].
(iii)    In no event shall Mr. Korte’s indemnity obligations for Damages under
Section 7.2(b) exceed, in the aggregate, [**].
(iv)    Subject to the final sentence of Section 7.8, recourse by the Buyer
Indemnitees to the Indemnity Escrow Amount and the Contingent Payments
(including, for the avoidance of doubt, the Adjustment Escrow Amount) shall be
the Buyer Indemnitees’ sole and exclusive remedy and recourse against the
Stockholders under this Agreement for Damages resulting from the matters
referred to in Section 7.2(b). For the avoidance of doubt, absent actual fraud,
no Person shall be liable to Buyer or any other Person with respect to any
distribution of Closing Purchase Price, Escrow Amount, Holdback Amount or other
Contingent Payments (including, for the avoidance of doubt, the Adjustment
Escrow Amount) under any theory of “fraudulent conveyance” or other similar
claims.

7.3    Indemnification by the Buyer.
(a)    The Buyer and the Parent, jointly and severally (collectively in such
capacity, the “Buyer Indemnifying Party”), will hold harmless and indemnify each
of the Seller Indemnitees from and against, and will compensate and reimburse
each of the Seller Indemnitees for, any Damages that are suffered or incurred by
any of the Seller Indemnitees or to which any of the Seller Indemnitees may
otherwise become subject at any time (regardless of whether or not such Damages
relate to any Third‑Party Claim) and that arise from or are caused by:
(i)    any Breach of any representation or warranty made by the Buyer in this
Agreement, any disclosure schedule or certificate delivered pursuant hereto or
any agreement or other document contemplated hereby;
(ii)    any Breach of any covenant or obligation of the Buyer or Parent
contained in any of the Transaction Agreements;
(iii)    any Liability relating to any Assumed Liability;
(iv)    any successful Proceeding relating to any Breach, alleged Breach,
Liability or matter of the type referred to in sub-clauses above (including any
Proceeding commenced by any Seller Indemnitee for the purpose of enforcing any
of its rights under this Section 7.3(a)).
(v)    For purposes of Section 7.3(a)(i), in determining whether there has been
a breach of any representation or warranty, and in calculating the amount of any
Damages, all qualifications in such representation or warranty referencing the
terms “material,” “materiality,” or other terms of similar import or effect will
be disregarded.

7.4    Defense of Third-Party Claims.
(a)    In the event of the assertion or commencement by any Person (other than
any Buyer Indemnitee or Seller Indemnitee) of any claim or Proceeding (whether
against the Buyer, any other Buyer Indemnitee, the Sellers, the Stockholders,
any other Seller Indemnitee, or against any other Person) with respect to which
a Seller Indemnifying Party, a Stockholder Indemnifying Party or the Buyer
Indemnifying Party, as applicable (the “Indemnifying Party”), may become
obligated to indemnify, hold harmless, compensate or reimburse any Buyer
Indemnitee or Seller Indemnitee, as applicable (the “Indemnitee”), pursuant to
this Section 7 (a “Third-Party Claim”), the Indemnitee will promptly, but in no
event more than thirty (30) days following such Indemnitee’s receipt of a
Third-Party Claim, notify the Indemnifying Party (provided that where the
Indemnifying Party is a Seller Indemnifying Party or a Stockholder Indemnifying
Party, Indemnitee needs to provide such notice only to the Sellers
Representative) in writing of such Third-Party Claim (“Notice of Claim”);
provided, however, that a failure by an Indemnitee to provide timely notice will
not affect the rights or obligations of such Indemnitee except to the extent
that such failure results in material prejudice to the Indemnifying Party with
respect to such Third-Party Claim. The Notice of Claim will (i) state that the
Indemnitee has paid or properly accrued Damages or anticipates that it will
incur liability for Damages for which such Indemnitee is entitled to
indemnification pursuant to this Agreement (if applicable) and (ii) specify in
reasonable detail each individual item of Damage included in the amount so
stated (taking into account the information then known to the Indemnitee), the
date such item was paid or properly accrued (if applicable), the basis for any
anticipated Damage and the nature of the misrepresentation, breach of warranty,
breach of covenant or claim to which each such item is related (taking into
account the information then known to the Indemnitee) and the computation of the
amount to which such Indemnitee claims to be entitled hereunder. The Indemnitee
will enclose with the Notice of Claim a copy of all papers served with respect
to such Third-Party Claim, if any, and any other available documents evidencing
such Third-Party Claim.
(b)    The Indemnifying Party will have the right, but not the obligation, upon
notice delivered to the Indemnified Party, to assume the defense or prosecution
of such Third-Party Claim and any litigation resulting therefrom with counsel of
its choice and at its sole cost and expense (a “Third-Party Defense”); provided
that the Indemnifying Party will not be entitled to undertake a Third-Party
Defense and, if the Indemnified Party is entitled to indemnification under this
Section 7 with respect to such Third-Party Claim, the Indemnifying Party will
pay the fees and expenses of counsel retained by the Indemnitee in connection
therewith, if (i) the claim or demand relates to or arises in connection with
any criminal Legal Proceeding, indictment or allegation or regulatory
enforcement action, (ii) the claim or demand seeks an injunction or equitable
relief against the Indemnitee or any of its Related Parties, (iii) there are
legal defenses available to the Indemnified Party that are different from or
additional to those available to the Indemnifying Party, (iv) the claim or
demand is asserted by or on behalf of a Person that is a supplier or customer of
the Indemnitee, (v) the claim or demand alleges or relates to any product
liability claims, (vi) the claim or demand relates to any Intellectual Property
or Intellectual Property rights included in the Purchased Assets or (vii) the
claim or demand would reasonably be expected to adversely affect the Business or
the business or reputation of the Buyer Indemnitees.
(c)    If the Indemnifying Party validly assumes the Third-Party Defense in
accordance herewith, (i) the Indemnitee may retain separate co-counsel at its
sole cost and expense (subject to the below) and participate in the defense of
the Third-Party Claim, (ii) the Indemnifying Party will proceed to defend such
claim or Proceeding in a diligent manner with counsel reasonably satisfactory to
the Indemnitee; (iii) the Indemnifying Party will keep the Indemnitee informed
of all material developments and events relating to such claim or Proceeding;
(iv) the Indemnitee will have the right to participate in the defense of such
claim or Proceeding at its own cost; (v) the Indemnifying Party will not settle,
adjust or compromise such claim or Proceeding without the prior written consent
of the Indemnitee; and (vi) the Indemnitee may at any time (notwithstanding the
prior designation of the Indemnifying Party to assume the defense of such claim
or Proceeding) assume the defense of such claim or Proceeding if Indemnifying
Party fails to diligently defend such claim or Proceeding.
(d)    If the Indemnifying Party is entitled to, but does not, assume the
Third-Party Defense, the Indemnitee will be entitled to assume the Third-Party
Defense at the expense of the Indemnifying Party upon and delivery of notice to
such effect to the Indemnifying Party (provided that where the Indemnifying
Party is a Seller Indemnifying Party or Stockholder Indemnifying Party,
Indemnitee needs to provide such notice only to the Sellers Representative).

7.5    Indemnification Claims. An Indemnitee will notify in writing the
Indemnifying Party (provided that where the Indemnifying Party is a Seller
Indemnifying Party, Indemnitee needs to provide such notice only to the Sellers
Representative) of its discovery of any matter that does not involve a
Third-Party Claim and with respect to which the Indemnifying Party may become
obligated to indemnify, hold harmless, compensate or reimburse the Indemnitee
and such notice will (i) state that the Indemnitee has paid or properly accrued
Damages or anticipates that it will incur liability for Damages for which such
Indemnitee is entitled to indemnification pursuant to this Agreement (if
applicable) and (ii) specify in reasonable detail each individual item of
Damages included in the amount so stated (taking into account the information
then known to the Indemnitee), the date such item was paid or properly accrued
(if applicable), the basis for any anticipated liability and the nature of the
misrepresentation, breach of warranty, breach of covenant or claim to which each
such item is related (taking into account the information then known to the
Indemnitee) and the computation of the amount to which such Indemnitee claims to
be entitled hereunder. The failure to give such written notice will not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party is materially harmed
by reason of such failure.

7.6    Payment of Damages. Subject to the terms and conditions of this
Section 7, any indemnification payment to which Buyer or Buyer Indemnitees is
entitled under this Agreement as a result of any Damages incurred and subject to
indemnification pursuant to this Section 7 may be satisfied (at the Buyer’s
election and without duplication) by (a) recouping such Damages from the
Indemnification Escrow Amount or the Adjustment Escrow Amount in accordance with
the terms of the Escrow Agreement, (b) setting off such Damages against any
Contingent Payments, (c) seeking recourse for such Damages directly against the
Sellers, (d) seeking recourse for such Damages directly against the Stockholder
Indemnifying Parties or (e) any combination of the foregoing; provided, that,
with respect to any Damages arising from or relating to Section 7.2(b), the
Buyer and Buyer Indemnitees agree to seek recourse directly against the
Stockholder Indemnifying Parties only to the extent that sub-clauses (a) through
(c) above have not provided them the full amount of indemnification for such
Damages to which they may be entitled under this Section 7. In addition to the
foregoing, with respect to any claim against a Stockholder for misrepresentation
by such Stockholder in Section 3 of this Agreement or any claim against a
Stockholder, Jöllenbeck and/or First Wise (as applicable) for a Breach by such
Stockholder, Jöllenbeck and/or First Wise (as applicable) of any covenant of
such Stockholder, Jöllenbeck and/or First Wise (as applicable) set forth in any
Transaction Agreement, Buyer may elect to seek recourse for such Damages
directly against such Stockholder, Jöllenbeck and/or First Wise (as applicable).

7.7    Tax Treatment of Indemnity Payments. The Parties will treat any indemnity
payment made under this Agreement as an adjustment to the Purchase Price for all
Tax purposes unless otherwise required pursuant to a final determination within
the meaning of Section 1313 of the Code, or any analogous provision of
applicable state, local or non-U.S. Law.

7.8    Sole Remedy. Other than with respect to any claim against a Seller for
fraudulent misrepresentation in Section 3 of this Agreement by such Seller or
any claim against a Stockholder for fraudulent misrepresentation in Section 4 of
this Agreement by such Stockholder and subject to Section 6.4(d), the right to
indemnification under this Section 7, subject to all of the terms, conditions
and limitations hereof, will constitute the sole and exclusive right and remedy
available to any party hereto (or any specified third-party beneficiary) with
respect to all damages or losses of whatever kind and nature, in law, equity or
otherwise, known or unknown, which the Buyer has now or may have in the future,
including without limitation for any damages or losses attributable to any
inaccuracy or breach of any representation or warranty, or any failure to
perform the covenants, agreements or undertakings contained in any Transaction
Agreement, any disclosure schedule or certificate delivered pursuant hereto or
any agreement or other document contemplated hereby, and no party (and no
Affiliate of any party) may commence any suit, action or proceeding against any
other party hereto or any of their respective Affiliates with respect to the
subject matter of this Agreement, whether in contract, tort or otherwise, except
to enforce such party’s express rights under this Section 7. Nothing in this
Section 7 limits any Person’s right to seek and obtain any equitable relief to
which any Person may be entitled, including specific performance to enforce the
observance and performance of any covenants contained herein, or to seek any
remedy on account of any party’s fraudulent or criminal conduct.

7.9    Disclaimer. None of the parties hereto, their respective affiliates or
any of their respective officers, directors, employees, advisors or
representatives have made any representations or warranties, express or implied,
of any nature whatsoever in connection to the transactions contemplated hereby
other than those representations and warranties expressly set forth in this
Agreement.

7.10    Set-Off. Subject to the applicable terms and conditions of this
Section 7 and the Transaction Agreements, the Buyer shall be entitled to set-off
any amounts due to any other party hereto against amounts due from such other
party, including from the Contingent Payments (including, for the avoidance of
doubt, the Adjustment Escrow Amount). Upon the occurrence of any event or
existence of any condition has resulted in a claim for indemnification under
this Section 7, such party may, subject to the applicable terms and conditions
of this Section 7 and the Transaction Agreements, withhold from amounts
otherwise due hereunder an amount equal to such party’s reasonable estimate of
the amount of such indemnification claim until such time as the actual amount of
such claim, the right of indemnification and the right of set-off hereunder is
determined.

7.11    Indemnification Escrow.
(a)    The parties agree that the Indemnification Escrow shall be released as
contemplated by this Section 7.11. Within five (5) Business Days after the
Expiration Date, the Buyer and Roccat will deliver joint written instructions to
the Escrow Agent directing the Escrow Agent to release to the Sellers any
amounts in the Indemnification Escrow Account in excess of the sum of (x) [**]
(being [**] of the original Indemnification Escrow Amount) plus (y) the
aggregate amount of all unresolved indemnification claims by Buyer Indemnitees
and within five (5) Business Days after the Extended Date, the Buyer and Roccat
will deliver joint written instructions to the Escrow Agent directing the Escrow
Agent to release to the Sellers the remaining amounts of the Indemnification
Escrow subject to the following conditions.
(b)    For the avoidance of doubt, the Buyer and Roccat agree that no joint
instructions contemplated by this Section 7.11 shall be delivered to the Escrow
Agent with respect to any amount that is subject to a claim for indemnification
which has been delivered in accordance with this Section 7.11. Upon the
resolution of any such claim, either by mutual agreement of the parties or upon
a final determination of an arbitrator as contemplated by Section 11.8, then the
Buyer and Roccat shall deliver a joint written instruction to the Escrow Agent
regarding (i) any Damages to be paid to the Buyer from the Indemnification
Escrow Account or (ii) any portion of the Indemnification Escrow Account to be
paid to the Sellers which otherwise should have been released to such parties on
the Expiration Date or Extended Date, but for such claim.
(c)    Prior to Closing, the parties will negotiate in good faith an escrow
agreement (the “Escrow Agreement”) in customary form for comparable transactions
reasonably acceptable to the parties thereto (the draft currently under
negotiation is attached as Exhibit L) reflecting the provisions of this
Section 7.11. The parties agree that they will issue any joint instructions to
the Escrow Agent that are required to issue under this Agreement or under the
Escrow Agreement promptly and without undue delay.

8.    Conditions to Closing.

8.1    Conditions Precedent to Obligations of the Buyer. The obligation of the
Buyer to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, at or prior to the Closing, of the following conditions, any
one or more of which may be waived in writing by the Buyer (in its sole and
absolute discretion), it being understood that such conditions are included for
the exclusive benefit of the Buyer:
(a)    (i) the Fundamental Representations are true and correct in all respects
as of the date of this Agreement and the Closing Date as of the Closing Date as
if made on such date (except that those representations and warranties which
refer to facts existing at a specific date need only be true and correct as of
such date) and (ii) the representations and warranties set forth in Sections 2
and 3 (other than the Fundamental Representations) are true and correct as of
the date of this Agreement and as of the Closing Date as if made on such date
(except that those representations and warranties which refer to facts existing
at a specific date need only be true and correct as of such date) other than for
any failures to be true and correct (disregarding any references to “material”
or “materiality” contained in such representations and warranties) as of the
Closing Date that would not reasonably be expected to result in Damages,
including lost profits, in excess of [**] in the aggregate;
(b)    the Sellers and Stockholders have performed, as applicable, in all
material respects all of the covenants and agreements required to be performed
by the Sellers and Stockholders under this Agreement at or prior to the Closing;
it being understood that for the purposes of this Section 8.1(b), the Sellers
and the Stockholders will not be deemed to have failed to perform a covenants in
all material respects if the applicable party cures such failure prior to the
Closing;
(c)    Jöllenbeck has sold, assigned, transferred, conveyed, and delivered to
Roccat, pursuant to transfer documents in form and substance reasonably
satisfactory to the Buyer, all of Jöllenbeck’s right, title and interest in the
Accounts Receivable, Inventory, and Product Kiosks owned or held by Jöllenbeck
and relating to the Business (the “Internal Asset Transfer”);
(d)    the Sellers have delivered to the Buyer duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in
Section 8.1(d);
(e)    the receipt of any regulatory approvals set forth on Schedule 8.1(e) and
delivery of evidence thereof reasonably satisfactory to the Buyer;
(f)    the receipt of those certain consents and approvals set forth on
Schedule 8.1(f) and delivery of evidence thereof reasonably satisfactory to the
Buyer;
(g)    the acceptance of employment with the Buyer or its Affiliates by at least
[**] of the Business Employees that are not administrative employees or European
sales representatives;
(h)    the receipt of an employment agreement between the Buyer or any of its
Affiliates and René Korte in form and substance reasonably acceptable to the
parties thereto and generally consistent with the draft currently being
negotiated by the parties thereto;
(i)    all Encumbrances relating to the Purchased Assets have been released in
full and the Sellers have delivered to the Buyer written evidence, in form
satisfactory to the Buyer, of the release of such Encumbrances;
(j)    the successful achievement (as reasonably determined by the Buyer) by the
Sellers of the implementation targets set forth on Schedule 8.1(j) with respect
to the business enterprise system software selected by the Buyer;
(k)    the satisfactory establishment and expansion (as reasonably determined by
the Buyer) of the capabilities of the financial reporting group of the Business;
(l)    the full and complete termination of all intercompany agreements,
arrangements and transactions, other than those set forth on Schedule 8.1(l)
(which schedule may be amended at the sole discretion of the Buyer at any time
prior to the Closing), and the delivery by of a full release with respect to any
related claims;
(m)    entry into written replacements with respect to existing oral Contracts
set forth on Schedule 8.1(m) (which schedule may be amended at the sole
discretion of the Buyer at any time prior to the Closing to add oral Contracts
for which the complete terms and conditions were not disclosed in writing to the
Buyer prior to the date) in form and substance reasonably satisfactory to the
Buyer and delivery of evidence thereof to the Buyer;
(n)    the amendment, termination or replacement of the Contracts set forth on
Schedule 8.1(n) (which schedule may be amended at the sole discretion of the
Buyer at any time prior to Closing), in form and substance reasonably
satisfactory to the Buyer and delivery of evidence thereof to the Buyer;
(o)    a physical inventory of all Inventory included in Purchased Assets by the
Buyer and its Representatives or a balance confirmation for the Inventory which
is stored in ships;
(p)    the Buyer has received all Permits that are necessary for it and its
Affiliates to conduct the Business as conducted by the Sellers as of the Closing
Date;
(q)    the completion and delivery to the Buyer of the unaudited, consolidated
pro forma financial statements (including balance sheet) of the Sellers as of,
and for the nine-month period ending, February 28, 2019, in form and substance
reasonably satisfactory to the Buyer and in accordance with German GAAP
(Bilanzrechtsmodernisierungsgesetz – BilMoG);
(r)    Winspeed has sold, assigned, transferred, conveyed, and delivered to
Roccat, pursuant to transfer documents in form and substance reasonably
satisfactory to the Buyer, all of Winspeed’s right, title and interest in any
Intellectual Property that Winspeed owns as a result of the services it provided
to, or the work that it undertook on behalf of, the Sellers (the “Winspeed IP
Transfer”); and
(s)    there has not occurred a material adverse change to the financial
condition or results of operations of the Sellers and the Business since the
date of this Agreement, and no event or events has occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a such a change.

8.2    Conditions Precedent to Obligations of the Sellers and Stockholders. The
obligations of the Sellers and Stockholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or prior to
the Closing, of the following conditions (any one or more of which may be waived
in writing by Roccat), it being understood that such conditions are included for
the exclusive benefit of the Sellers and the Stockholders:
(a)    the representations and warranties set forth in Section 4 are true and
correct in all respects as of the date of this Agreement and as of the Closing
Date as if made on such date (except that those representations and warranties
which refer to facts existing at a specific date need only be true and correct
as of such date);
(b)    the Buyer has performed in all material respects all of the covenants and
agreements required to be performed by the Buyer under this Agreement at or
prior to the Closing; it being understood that for the purposes of this
Section 8.2(b), the Buyer will not be deemed to have failed to perform a
covenants in all material respects if the Buyer cures such failure prior to the
Closing; and
(c)    the Buyer has delivered to Seller duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in
Section 1.11(b); and
(d)    the Buyer has established affiliated entities in Germany and Taiwan.

9.    Termination.

9.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date as follows and in no other manner:
(a)    by mutual written consent of the Buyer, on the one hand, and the Sellers
Representative, on the other hand;
(b)    by the Buyer by written notice to the Sellers Representative if:
(i)    the Buyer is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by a Seller or
Stockholder pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Section 8.1 (including under
Section 8.1(a)(ii), as determined, for the avoidance of doubt, with reference to
the [**] condition set forth therein to the extent applicable) and such breach,
inaccuracy or failure has not been cured within ten days of the Sellers
Representative receipt of written notice of such breach from the Buyer; or
(ii)    any of the conditions set forth in Section 8.1 have not been, or if it
becomes apparent that any of such conditions will not be, fulfilled by May 31,
2019, unless such failure is due to the failure of the Buyer to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing;
(c)    by the Sellers Representative by written notice to the Buyer if:
(i)    no Seller or Stockholder is then in material breach of any provision of
this Agreement and there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by the Buyer pursuant
to this Agreement that would give rise to the failure of any of the conditions
specified in Section 8.2 and such breach, inaccuracy or failure has not been
cured by the Buyer within ten days of the Buyer’s receipt of written notice of
such breach from the Sellers Representative; or
(ii)    any of the conditions set forth in Section 8.2 have not been, or if it
becomes apparent that any of such conditions will not be, fulfilled by May 31,
2019, unless such failure is due to the failure of the Sellers or Stockholders
to perform or comply with any of the covenants, agreements or conditions hereof
to be performed or complied with by them prior to the Closing; or
(d)    by the Buyer or Sellers Representative in the event that (i) there is any
Law that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority has issued an
Order restraining or enjoining the transactions contemplated by this Agreement,
and such Order has become final and non-appealable.

9.2    Effect of Termination. In the event this Agreement is terminated pursuant
to Section 9.1, all rights and obligations of the parties will terminate without
any liability of a party to the other parties; provided, however, that the
provisions set forth in Sections 9.2, 11.7 and 11.8 will survive the termination
of this Agreement indefinitely; provided, however, that termination will not
relieve any party from Liability for any intentional or willful breaches of this
Agreement prior to the date of termination.

10.    Parent.

10.1    Parent will cause the Buyer to perform its obligations under this
Agreement and will be liable for any payment obligations hereunder to the extent
the Buyer fails to satisfy such payment obligations.

11.    Miscellaneous Provisions.

11.1    Appointment of Sellers Representative. By their execution and delivery
of this Agreement, each Seller and Stockholder hereby appoint LUTZ ABEL
Rechtsanwalts PartG mbB as their agent, representative and attorney-in-fact (the
“Sellers Representative”) and Sellers Representative agrees to act as the
Sellers Representative. Sellers Representative will, on behalf of the Sellers
and Stockholders: (i) give and receive notices and communications, and (ii)
perform other functions specified in this Agreement. Any notices delivered to
Sellers Representative pursuant to this Agreement will be deemed delivered to
all of the Sellers and Stockholders. The Buyer may rely upon any such decision,
act, consent or instruction of the Sellers Representative as being the decision,
act, consent or instruction of all of the Sellers and Stockholders, and the
Buyer is hereby relieved from any liability to any Person for any acts done in
accordance with such decision, act, consent or instruction of the Sellers
Representative.

11.2    Press Releases and Communications. No press release or public
announcement related to this Agreement or the Transaction, or, prior to the
Closing, any other announcement or communication (other than by the Buyer, its
Affiliates, or any of their respective officers, employees, representatives and
agents in the Ordinary Course of Business) will be issued or made without the
approval of the Buyer; provided, however, in connection with the press release
or other public announcement to be made by the Buyer announcing the execution of
this Agreement or announcing the Closing of the Transaction, the Sellers
Representative will have the right to review and comment on such press release
or announcement prior to publication, and the Buyer will take into account all
reasonable comments provided thereby.

11.3    Fees and Expenses. Each party to this Agreement will bear and pay all
fees, costs and expenses (including legal fees and accounting fees) that have
been incurred or that are incurred by such party in connection with the
transactions contemplated by this Agreement.

11.4    Attorneys’ Fees. If any legal action or other legal proceeding relating
to any of the Transaction Agreements or the enforcement of any provision of any
of the Transaction Agreements is brought against any party to this Agreement,
the prevailing party will be entitled to recover reasonable attorneys’ fees,
costs and disbursements (in addition to any other relief to which the prevailing
party may be entitled) subject to Section 7.2.

11.5    Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement will be in writing and be deemed
properly delivered, given and received (a) upon receipt when delivered by hand,
(b) upon transmission, if sent by electronic transmission (in each case with
receipt verified by electronic mail), or (c) one (1) business day after being
sent by overnight courier or express delivery service (with proof of delivery),
provided that in each case the notice or other communication is sent to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
specifies in a written notice given to the other parties hereto):
if to the Sellers, the Stockholders, Jöllenbeck and First Wise Media to the
Sellers Representative:
 
LUTZ ABEL Rechtsanwalt PartG mbB
Caffamacherreihe 8
20355 Hamburg – Germany
Attn: Dr. Lorenz Jellinghaus


Facsimile: 0049-040-300699699
Email: Jellinghaus@lutzabel.com
 
with a copy to:
Jöllenbeck GmbH
Kreuzberg 2
27404 Weertzen - Germany
Email: tim.joellenbeck@jb.eu


 
if to the Buyer:
 
Turtle Beach Corporation
11011 Via Frontera, Suite A
San Diego, CA 92127
 
with a copy to:
 
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004
Attn: Tony Chan
Facsimile: 202.739.3001
Email: tony.chan@morganlewis.com




11.6    Captions. All section titles or captions contained in this Agreement and
the table of contents hereof are for convenience of reference only, will not be
deemed to be a part of this Agreement and will not be referred to in connection
with the construction or interpretation of this Agreement.

11.7    Counterparts. This Agreement may be executed in several counterparts,
each of which will constitute an original and all of which, when taken together,
will constitute one agreement.

11.8    Governing Law; Jurisdiction. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto, and all claims and disputes arising hereunder
or thereunder or in connection herewith or therewith, whether purporting to be
sound in contract or tort, or at law or in equity, will be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York. If
any dispute, controversy or claim arises out of or in connection with this
Agreement, including any question regarding its existence, validity,
termination, breach or interpretation or any dispute regarding the validity,
amount or liability for any claim arising hereunder, the Buyer, the Sellers, and
the Stockholders will use all commercially reasonable efforts to resolve the
matter amicably. If, within twenty (20) days of written notice of dispute
arising in connection with the Agreement, the applicable parties are unable to
resolve such dispute, then dispute will be, upon the application of any
applicable party, referred to and finally resolved by arbitration under the
Rules of Arbitration (the Rules) in force at the date of this Agreement of the
International Chamber of Commerce International Court of Arbitration (ICC) and
will be administered by the ICC. The seat, or legal place, of arbitration will
be Paris, France. The language to be used in the arbitration proceedings will be
English and all submissions will be made in English. New York law will be
applicable to the merits of such dispute. The tribunal will consist of one
arbitrator mutually agreed to by the applicable parties. Each party hereto
acknowledges and agrees that the arbitrator will have the power to grant any
legal or equitable remedy or relief available, including injunctive relief,
whether interim and/or final, and specific performance, and any measures ordered
by the arbitrator may be specifically enforced by any court of competent
jurisdiction. Each party hereto retains the right to seek interim or provisional
measures, including injunctive relief and including pre-arbitral attachments or
injunctions, from any court of competent jurisdiction, and any such request will
not be deemed incompatible with the agreement to arbitrate. In furtherance of
the foregoing, each of the parties hereto (a) waives the defense of inconvenient
forum, (b) agrees not to commence any suit, action or other proceeding arising
out of this Agreement or any transactions contemplated hereby other than in any
such court, and (c) agrees that a final judgment in any such suit, action or
other proceeding will be conclusive and may be enforced in other jurisdictions
by suit or judgment or in any other manner provided by law.

11.9    Successors and Assigns. This Agreement will be binding upon each of the
parties hereto and the respective successors and assigns (if any) of the
foregoing. This Agreement will inure to the benefit of each of the parties
hereto and the respective successors and assigns (if any) of the foregoing.
Notwithstanding the foregoing, neither the Sellers nor the Stockholders may
assign this Agreement or any rights or obligations hereunder to any other Person
without the prior written consent of the Buyer and any attempt to do so will be
null and void. The Buyer may assign any or all of its rights and delegate any or
all of its obligations hereunder, including its rights to purchase any portion
of the Purchased Assets or its obligations to assume any Assumed Liability, in
whole or in part, to any of its Affiliates or to a purchaser of all or
substantially all of the assets of the Buyer, in which case, such assignment and
delegation will constitute a novation of all duties, obligations and Liabilities
of the Buyer with respect to such delegation.

11.10    Waiver.
(a)    Except as specifically set forth herein, the rights and remedies of the
parties are cumulative and not alternative. No failure on the part of any Person
to exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any Person in exercising any power, right, privilege or
remedy under this Agreement, will operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy will preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.
(b)    No Person will be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver will not be applicable or have any effect except in
the specific instance in which it is given.

11.11    Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Buyer, each of the Sellers, and each of the
Stockholders.

11.12    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of the arbitrator
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the arbitrator making such determination will have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified. In the event such arbitrator does not exercise the
power granted to it in the prior sentence, the parties hereto agree to replace
such invalid or unenforceable term or provision with a valid and enforceable
term or provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid or unenforceable term.

11.13    Entire Agreement. The Transaction Agreements set forth the entire
understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof. This Agreement will not confer
any rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns, other than Section 7 (which will be
for the benefit of the Persons set forth therein).

11.14    Construction.
(a)    For purposes of this Agreement, whenever the context requires: the
singular number will include the plural, and vice versa; the masculine gender
will include the feminine and neuter genders; the feminine gender will include
the masculine and neuter genders; and the neuter gender will include the
masculine and feminine genders.
(b)    The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement.
(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”
(d)    Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
(e)    The paragraph headings in this Agreement are for convenience of reference
only and will not be deemed to alter or affect any provision of this Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

The parties to this Agreement have caused this Agreement to be executed and
delivered as of the date first written above.
SELLERS:
 
 
 
 
 
 
 
 
ROCCAT GMBH
ROCCAT STUDIOS TAIPEI CO., LTD.
ROCCAT ASIA PACIFIC CO., LTD.
ROCCAT INC.


 
 
By:   
Name: René Korte
Title: Managing Director of each Seller
 
 
STOCKHOLDERS:
 
 
 
Name: René Korte
 
 
 
Name: Tim Jöllenbeck
 
 
 
Name: Michael Eisenblatter
 
BUYER:
 
TBC HOLDING COMPANY LLC
 
 
By:    
Name:
Title:
 
 
TURTLE BEACH CORPORATION
 
 
By:    
Name:
Title:
 
 
 
 
 
JÖLLENBECK GMBH
 
 
By:   
Name: Tim Jöllenbeck
Title: Managing Director




FIRST WISE MEDIA GMBH
 
 
By
Name: Tim Jöllenbeck and Michael Eisenblätter
Title: CEO








EXHIBIT A
CERTAIN DEFINITIONS
For purposes of the Agreement (including this Exhibit A):
“Accounts Receivable” has the meaning set forth in Section 2.7.
“Adjustment Escrow Amount” means an amount equal to [**].
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” means the Asset Purchase Agreement to which this Exhibit A is
attached, as it may be amended from time to time.
“Allocation” has the meaning specified in Section 1.10.
“Ancillary Documents” means the Escrow Agreement, the Transfer Documents, the
Transition Services Agreement, and the other agreements, instruments and
documents required to be delivered at the Closing.
“AR Period” has the meaning set forth in Section 1.7(e).
“Assigned Contracts” has the meaning set forth in Section 1.1.
“Assumed Liabilities” has the meaning set forth in Section 1.2(a).
“Authorized Products” has the meaning set forth in Section 6.4(b).
“Authorized Sales Period” has the meaning set forth in Section 6.4(b).
“Basket” has the meaning set forth in Section 7.2(c).
“Benefit Plan” has the meaning set forth in Section 2.10(d).
“Books and Records” has the meaning set forth in Section 1.1(a).
“Breach” of a representation, warranty, covenant, obligation or other provision
means any inaccuracy in or breach (including any inadvertent or innocent breach)
of, or any failure (including any inadvertent failure) to comply with or
perform, such representation, warranty, covenant, obligation or other provision,
and the term “Breach” will be deemed to refer to any such inaccuracy, breach,
failure, claim or circumstance.
“Business” has the meaning set forth in the recitals.
“Business Employee” has the meaning set forth in Section 2.10(a).
“Business IP Agreements” has the meaning set forth in Section 2.11(e).
“Buyer” has the meaning specified in the preamble.
“Buyer Adjustment Amount” has the meaning specified in Section 1.5(g)(i)(A).
“Buyer Indemnifying Party” has the meaning set forth in Section 7.3(a).
“Buyer Indemnitees” means the following Persons: (a) the Buyer; (b) the Buyer’s
current and future Affiliates; (c) the respective Representatives of the Persons
referred to in clauses “(a)” and “(b)” above; and (d) the respective successors
and assigns of the Persons referred to in clauses “(a)”, “(b)” and “(c)” above.
“Cap” has the meaning set forth in Section 7.2(c).
“Closing” has the meaning specified in Section 1.11(a).
“Closing Date” has the meaning specified in Section 1.11(a).
“Closing Purchase Price” means €14,500,000 in cash, minus Indebtedness to be
paid by the Buyer in accordance with Section 1.11(b)(iv) of the Agreement, minus
the amount (if any) by which Closing Working Capital is less than the Target
Working Capital, plus the amount (if any) by which Closing Working Capital is
greater than the Target Working Capital, minus the Adjustment Escrow Amount,
minus the Indemnification Escrow Amount, and minus the Holdback Amount.
“Closing Statement” has the meaning set forth in Section 1.5(b).
“Closing Working Capital” means Working Capital as of 12:01 a.m. Eastern Time on
the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Permit).
“Contract” means any written, oral, implied or other agreement, contract,
understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature.
“Controlled Persons” has the meaning set forth in Section 6.4(a)(i).
“Covered Person” has the meaning set forth in Section 6.4(a)(i).
“Damages” means any loss, damage, injury, decline in value, Liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including any
legal fee, expert fee, accounting fee or advisory fee), charge, cost (including
any cost of investigation) or expense of any nature, other than any punitive
damages (except to the extent paid or payable to a third party).
“Disclosure Schedules” has the meaning set forth in Section 2.
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, equitable interest, claim, preference, right of possession,
encroachment, covenant, infringement, interference, Order, proxy, option, right
of first refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title or similar restriction.
“Entity” means any corporation (including any non‑profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity.
“Escrow Account” has the meaning set forth in Section 1.11(b)(vi).
“Escrow Agent” means Citibank N.A.
“Estimated Closing Working Capital” has the meaning set forth in Section 1.5(a).
“Estimated Purchase Price” has the meaning set forth in Section 1.5(a).
“Euro,” etc. The terms “euros” or “€” mean dollars in the lawful currency of the
European Union. All payments made pursuant to this Agreement will be in Euros.
Whenever payments or calculations to be made pursuant to this Agreement require
the conversion or comparison of Euros and United States dollar sums, the
exchange rate to be applied as between Euro and United States dollar sums will
be the Euro foreign-exchange rates published by The Wall Street Journal Eastern
Edition on the Business Day immediately preceding the Closing Date. If no such
exchange rate is published by The Wall Street Journal, then the exchange rate
published by The Financial Times on the Business Day immediately preceding the
Closing Date will be used.
“Excluded Assets” has the meaning set forth in Section 1.2(b).
“Excluded Contracts” has the meaning set forth in Section 1.2(b)(iii).
“Excluded Inventory” has the meaning set forth in Section 1.2(b)(vi).
“Excluded Liabilities” has the meaning set forth in Section 1.2(a).
“Expiration Date” has the meaning set forth in Section 7.1(a).
“Extended Date” has the meaning set forth in Section 7.1(b).
“Financial Statements” has the meaning set forth in Section 2.5.
“Fundamental Representations” has the meaning set forth in Section 7.1(b).
“GDPR” has the meaning set forth in Section 2.18(d).
“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi‑governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal); (d) multi‑national organization or body; or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
“Holdback Amount” means an amount equal to [**].
“IFRS” has the meaning set forth in Section 2.5.
“Indebtedness” means, without duplication, as of any particular time, (a) the
amount of indebtedness for borrowed money of the Sellers and their respective
subsidiaries (including any unpaid principal, premium, accrued and unpaid
interest, related expenses, prepayment penalties, commitment and other fees,
reimbursements, indemnities and all other amounts payable in connection
therewith), and (b) liabilities of the Sellers and their respective subsidiaries
evidenced by bonds, debentures, notes, or other similar instruments or debt
securities.
“Indemnification Escrow Account” means that certain account for the deposit of
the Indemnification Escrow Amount.
“Indemnification Escrow Amount” means an amount equal to [**].
“Indemnifying Party” has the meaning set forth in Section 7.4(a).
“Indemnitee” has the meaning set forth in Section 7.4(a).
“Insolvent” means if the present fair saleable value of an Entity’s assets do
not and will not exceed its debts and other probable Liabilities.
“Insurance Policy” has the meaning set forth in Section 2.19.
“Intellectual Property” means in any jurisdiction worldwide, all intellectual
property rights of any kind, including rights in, to and concerning (a) all
patents (including utility and design patents), statutory invention
registrations and applications for any of the foregoing (including provisional
applications), and all related continuations, continuations-in-part,
divisionals, reissues, re-examinations, substitutions, and extensions thereof;
(b) all trademarks, service marks, names, corporate names, trade names, Internet
domain names, URLs and any other addresses for use on the Internet or any other
computer network or communication system, websites and website content, and
social media, including social media accounts and handles, logos, slogans, trade
dress, and other similar designations of source or origin (and all translations,
adaptations, derivations and combinations of the foregoing), together with the
goodwill symbolized by any of the foregoing (all of the foregoing in (b),
collectively “Trademarks”); (c) all copyrights (including copyrights in
Software) and copyrightable subject matter, works of authorship, publications,
audio-visual works, and rights in fonts and typefaces; (d) all software
(including any and all software implementations of algorithms, whether in source
code, executable code, or object code), assemblers, applets, compilers, compiled
code, binaries, design tools, development tools, user interfaces, operating
systems, design documents, website code and specifications, data and databases
related to any of the foregoing, user manuals and training materials and other
documentation related to the foregoing and any translations thereof, data,
databases and compilations of information; (e) all confidential and proprietary
information, inventions, formulas, processes, research and developments,
technology, research, trade secrets and know-how, concepts, ideas, rights in
financial, marketing and business data, pricing and cost information, business
and marketing plans, algorithms, inventions, processes, techniques, technical
data, designs, drawings, specifications, and customer and supplier lists and
information, in each case, whether patentable or not and whether or not reduced
to practice (“Trade Secrets”); (f) all design rights, including industrial
design rights and community design rights; (g) rights of publicity, rights of
privacy and moral rights; and (h) all applications and registrations for any and
all of the foregoing, copies and tangible embodiments of any and all of the
foregoing; and (i) all rights and remedies against past, present, and future
infringement, misappropriation or other violation thereof.
“Intellectual Property Assignments” means one or more assignments of the Seller
Owned IP substantially in the form of Exhibit H duly executed by the applicable
Sellers.
“Interim Financial Statements” has the meaning set forth in Section 2.5.
“Interim Period” has the meaning set forth in Section 5.1(a).
“Inventory” has the meaning set forth in Section 2.8.
“Knowledge” means the [**] knowledge of [**].
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
edict, decree, proclamation, treaty, convention, rule, regulation, ruling,
directive, pronouncement, requirement, specification, determination, decision,
opinion or interpretation issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Authority.
“Liability” means any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.
“Material Customer” has the meaning set forth in Section 2.15(a)(i).
“Material Supplier” has the meaning set forth in Section 2.15(b)(i).
“Net Revenue” means the net revenue of the Business as calculated, without
duplication, in accordance with Exhibit I.
“Non-compete Period” has the meaning set forth in Section 6.4(a)(i).
“Notice of Claim” has the meaning set forth in Section 7.4(a).
“Objection Notice” has the meaning set forth in Section 1.5(d).
“Off-the-Shelf License” has the meaning set forth in Section 2.11(c).
“Open Source Code” means any software code that is distributed as “free
software” or “open source software” or is otherwise distributed publicly in
source code form under terms that permit modification and redistribution of such
software. Open Source Code includes software code that is licensed under the GNU
General Public License, GNU Lesser General Public License, Mozilla License,
Common Public License, Apache License, BSD License, Artistic License, or Sun
Community Source License.
“Order” means any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel; or (b) Contract with any
Governmental Authority entered into in connection with any Proceeding.
“Ordinary Course of Business” means an action taken by or on behalf of the
Sellers that is (a) recurring in nature, is consistent with the past practices
of the Sellers and is taken in the ordinary course of the normal day to day
operations of the Sellers; (b) taken in accordance with sound and prudent
business practices; (c) not required to be authorized by the Stockholders, the
board of directors of the Sellers or any committee of the board of directors of
the Sellers and does not require any other separate or special authorization of
any nature; and (d) similar in nature and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal day to day operations of Entities (other than the Sellers) that are
engaged in businesses similar to the business of the Sellers as of the Closing.
“Parent” means has the meaning set forth in the Preambles.
“Past Due Receivables” has the meaning set forth in Section 1.1(a)(ii).
“Permit” means any: (a) permit, license, certificate, franchise, concession,
approval, consent, ratification, permission, clearance, confirmation,
endorsement, waiver, certification, designation, rating, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Law; or (b) right under any Contract with any Governmental Authority.
“Permitted Encumbrance” means any: (a) Liens for Taxes not yet due and payable;
(b) statutory Liens to secure obligations to landlords or lessors under leases
or rental agreements, the obligations secured by which are not yet due and
payable; (c) inchoate statutory Liens in favor of carriers and warehousemen to
secure claims for labor, the obligations secured by which are not yet due and
payable; and (d) zoning, entitlement, building and other land use regulations
imposed by a Governmental Authority having jurisdiction over the Leased Real
Property that are not violated by the current use and operation thereof.
“Person” means any individual, Entity or Governmental Authority.
“Personal Information” has the meaning set forth in Section 2.18(a).
“Positioning Guidelines” has the meaning set forth in Section 1.7(d).
“Positioning Period” has the meaning set forth in Section 1.7(d).
“Privacy Policy” has the meaning set forth in Section 2.18(d).
“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or any
arbitrator or arbitration panel.
“Product Kiosks” has that meaning set forth in Section 1.1(a)(iv).
“Purchase Price” has the meaning set forth in Section 1.3.
“Purchased Assets” has the meaning set forth in Section 1.1.
“Registered IP” means all Seller Owned IP that are registered, filed, or issued
under the authority of any Governmental Authority or domain name registrar,
including all patents, registered copyrights, registered mask works, and
registered Trademarks, registered domain names, and all applications for any of
the foregoing.
“Related Party” has the meaning set forth in Section 2.20.
“Related Party Transaction” has the meaning set forth in Section 2.20.
“Related Person” means with respect to a particular individual (a) each other
member of such individual’s Family, (b) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family,
and (c) any Person with respect to which one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity). For purposes of this definition, “Family” of an
individual includes the individual, the individual’s spouse, any other natural
person who is related to the individual or the individual’s spouse within the
second degree and any other individual who resides with such individual.
“Representatives” means officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.
“Restricted Business” has the meaning set forth in Section 6.4(a)(i).
“Restricted Party” has the meaning set forth in Section 6.4(a).
“Restrictive Covenants” has the meaning set forth in Section 6.4.
“Return Expense” has the meaning set forth in Section 1.6.
“Roccat Subsidiaries” has the meaning set forth in Section 2.1(b).
“Schedule” has the meaning set forth in Section 2.
“Schedule Supplement” has the meaning set forth in Section 5.7.
“Security Incident” has the meaning set forth in Section 2.18.
“Seller Adjustment Amount” has the meaning set forth in Section 1.5(g)(ii).
“Seller Indemnifying Parties” has the meaning set forth in Section 7.2(a).
“Seller Indemnitees” means the following Persons: (a) any Seller or Stockholder;
(b) any Seller’s or Stockholder’s current and future Affiliates; (c) the
respective Representatives of the Persons referred to in clauses “(a)” and “(b)”
above; and (d) the respective successors and assigns of the Persons referred to
in clauses “(a),” “(b)” and “(c)” above.
“Seller IP” means (a) the Seller Owned Registered IP, (b) all Intellectual
Property of any other Person used or held for use by one or more of the Sellers
under the Business IP Agreements set forth on Schedule 2.11(c) and
Schedule 2.11(d).
“Seller Owned IP” means all Intellectual Property (i) including all Intellectual
Property embodied in or arising out of the Seller Products, owned or purported
to be owned by one or more of the Sellers and (ii) Intellectual Property owned
by Winspeed and to be transferred to Roccat pursuant to the Winspeed IP
Transfer.
“Seller Product” means any product designed, developed, manufactured, marketed,
distributed, provided, licensed, or sold at any time by any of the Sellers or
under the “Roccat” brand.
“Seller Software” has the meaning set forth in Section 2.11(l).
“Sellers” has the meaning set forth in the introductory paragraph.
“Sellers Knowledge” or any similar expression with regard to the knowledge or
awareness of Sellers, means the knowledge after reasonable investigation of the
Stockholders and the directors and officers of the Sellers.
“Sellers Representative” has the meaning set forth in Section 11.1.
“Stock Consideration” means €800,000 worth of shares of Parent (with such number
of shares calculated using the 10-day volume weighted average price per share of
Parent stock immediately prior to the Closing Date).
“Stockholder Indemnifying Parties” has the meaning set forth in Section 7.2(a).
“Stockholders” has the meaning specified in the introductory paragraph to the
Agreement.
“Target Working Capital” means an amount calculated in accordance with Exhibit
J.
“Tax” means any tax of any kind or nature (including any income tax, alternative
or add-on minimum tax, franchise tax, capital gains tax, estimated tax, gross
receipts tax, value‑added tax, surtax, excise tax, ad valorem tax, transfer tax,
stamp tax, sales tax, use tax, property tax, business tax, occupation tax,
inventory tax, occupancy tax, withholding tax, payroll tax, employment tax,
excise tax, severance tax, real or personal property tax, or social security
contributions (whether computed on a separate or consolidated, unitary or
combined basis, or in any other manner)), deficiency, customs, duties and
assessments, charges or fees of any similar nature, and for the avoidance of
doubt, including, but not limited to, taxes within the meaning of Sec. 3 of the
German General Tax Code (Abgabenordnung), and any related charge or amount
(including any fine, penalty or interest or addition thereto), that is, has been
or may in the future be (a) imposed, assessed or collected by or under the
authority of any Governmental Authority, or (b) payable pursuant to any
tax‑sharing agreement or similar Contract, as a transferee or successor, by
Contract, or otherwise.
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Law
relating to any Tax.
“Team Roccat” means Team Roccat GmbH, a private limited company organized under
the laws of Germany.
“Third-Party Claim” has the meaning set forth in Section 7.4(a).
“Third-Party Defense” has the meaning set forth in Section 7.4(a).
“Transaction Agreements” means: (a) the Agreement; and (b) the Ancillary
Documents.
“Transactions” means (a) the execution and delivery of the respective
Transaction Agreements, and (b) all of the transactions contemplated by the
respective Transaction Agreements, including: (i) the sale of the Purchased
Assets to the Buyer in accordance with this Agreement; (ii) the assumption of
the Assumed Liabilities by the Buyer pursuant to the Assumption Agreement; and
(iii) the performance by the Sellers, the Stockholders and the Buyer of their
respective obligations under the Transaction Agreements, and the exercise by the
Sellers, the Stockholders and the Buyer of their respective rights under the
Transaction Agreements.
“Transfer Documents” has the meaning set forth in Section 1.11(b)(i).
“Transfer Tax” exclusively means the following Taxes: real estate transfer Tax,
sales Tax, use Tax, stamp Tax, stamp duties other similar Taxes, charges or fees
occasioned solely by the signing of or consummation of the Transaction
contemplated by this Agreement, it being understood that such term does not
include any income, profit, or capital gain related Tax levied on the Sellers,
other Parties to this Agreement or any third party upon the transfer of the
title or the beneficial ownership in or the assignment or assumption of the
Purchased Assets or Assumed Liabilities or the Business.
“Transferring Employee” has the meaning set forth in Section 5.4(a).
“Union” has the meaning set forth in Section 2.10(b) of the Agreement.
“Valuation Firm” has the meaning set forth in Section 1.5(d).
“VAT” means (i) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (Directive 2006/112/EC)
and the applicable Laws, regulations and rules in the applicable jurisdiction,
and (ii) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in paragraph (i) above, or imposed elsewhere (including, for the
avoidance of doubt, Swiss value-added tax and Taiwan business tax); in all cases
of (i) or (ii) above, including any additions for late payments
(Säumniszuschläge) and interest (Zinsen) as well as secondary liabilities in
relation thereto.
“Winspeed” means Winspeed Co., Ltd, doing business as Jiezhi and certain other
business names.
“Winspeed IP Transfer” has that meaning set forth in Section 8.1(r).
“Working Capital” means the current assets included in the Purchased Assets less
the current liabilities included in the Assumed Liabilities, in each case,
determined and calculated in accordance with Exhibit C.




6